UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21906 Claymore Exchange-Traded Fund Trust (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code:(312) 827-0100 Date of fiscal year end:August 31 Date of reporting period:September 1, 2013 - February 28, 2014 Item 1.Reports to Stockholders. The registrant's semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: GUGGENHEIMINVESTMENTS.COM YOUR ROAD TO THE LATEST, MOST UP - TO - DATE INFORMATION The shareholder report you are reading right now is just the beginning of the story. Online at guggenheiminvestments.com, you will find: • Daily and historical fund pricing, fund returns, portfolio holdings and characteristics, and distribution history. • Investor guides and fund fact sheets. • Regulatory documents including a prospectus and copies of shareholder reports. Guggenheim Funds Distributors, LLC is constantly updating and expanding shareholder information services on each Fund’s website, in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment. Contents Dear Shareholder 3 Economic and Market Overview 4 Management Discussion of Fund Performance 6 Fund Summary & Performance 17 Overview of Fund Expenses 27 Portfolio of Investments 29 Statement of Assets and Liabilities 58 Statement of Operations 60 Statements of Changes in Net Assets 62 Financial Highlights 65 Notes to Financial Statements 74 Supplemental Information 81 Trust Information 83 About the Trust Adviser Back Cover February 28, 2014 DEAR SHAREHOLDER Guggenheim Funds Investment Advisors, LLC (the “Investment Adviser”) is pleased to present the semiannual shareholder report for several of our exchange-traded funds (“ETFs” or “Funds”). This report covers performance of the Funds for the semiannual fiscal period ended February 28, 2014. The Investment Adviser is part of Guggenheim Investments, which represents the investment management businesses of Guggenheim Partners, LLC (“Guggenheim”), a global diversified financial services firm. Guggenheim Funds Distributors, LLC, the distributor of the Funds, is committed to providing investors with innovative investment solutions. We have built on the investment management strengths of Guggenheim Investments and worked with a diverse group of index providers to create some of the most distinctive ETFs available. To learn more about economic and market conditions over the last year and the objective and performance of each ETF, we encourage you to read the Economic and Market Overview section of the report, which follows this letter, and the Management Discussion of Fund Performance for each ETF, which begins on page 6. Sincerely, Donald Cacciapaglia Trustee and Chief Executive Officer Claymore Exchange-Traded Fund Trust March 31, 2014 CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 3 ECONOMIC AND MARKET OVERVIEW February 28, 2014 Investment markets rallied through most of the six months ended February 28, 2014, on the strength of an improving U.S. economy and continuing U.S. central bank easing. However, the start of tapering, an emerging-market selloff and Ukraine tensions combined with a harsh U.S. winter to keep investors unsure about the durability of economic expansion. Positive contributors to the outlook were bright spots in employment and housing. Private sector employment has been adding jobs at a pace of about 190,000 a month for two years, materially higher than the previous recession, while underlying fundamentals for housing remain strong, helped by low inventory and historically high home affordability measures. By contrast, fears of slower growth were fanned in early 2014 by weather-related bad news, including weak readings on retail sales, industrial production, job creation and mortgage applications. Nonetheless, these measures appeared unlikely to spur the Fed to modify its course on tapering, and the arrival of better spring weather was expected to return the U.S. economy to its improving trend. The global economic picture indicates that recovery is taking hold in Europe, while Asia is facing rising uncertainties. Europe seems to be on more solid economic footing, with data suggesting growth has improved in the core and even more so in peripheral countries. Japan’s economic growth is slowing, but should regain momentum after the Bank of Japan implements more monetary accommodation. China’s economy, while facing a number of structural challenges, should begin to stabilize as policymakers take actions to prevent a hard landing. Global central banks continue to flood markets with abundant liquidity, and a synchronous global expansion is taking hold, creating a positive environment for risk assets. U.S. equities continue to benefit from ongoing accommodative Fed policies and solid economic fundamentals. Credit spreads and equity prices are very highly correlated, and although spreads remain below historical averages, they continue to tighten as equity prices increase. For the six months ended February 28, 2014, the Standard & Poor’s 500® (“S&P 500”) Index returned 15.07%. The Morgan Stanley Capital International (“MSCI”) Europe-Australasia-Far East (“EAFE”) Index returned 15.01%. The return of the MSCI Emerging Markets Index was 4.77%. In the bond market, the Barclays U.S. Aggregate Bond Index posted a 2.84% return for the period, while the Barclays U.S. Corporate High Yield Index returned 7.48%. The return of the Bank of America Merrill Lynch 3-Month U.S. Treasury Bill Index was 0.03% for the six-month period. The opinions and forecasts expressed may not actually come to pass. This information is subject to change at any time, based on market and other conditions, and should not be construed as a recommendation of any specific security or strategy. 4 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT February 28, 2014 Index Definitions All indices described below are unmanaged and reflect no expenses. It is not possible to invest directly in any index. Bank of America Merrill Lynch 3-Month U.S. Treasury Bill Index is an unmanaged market index of U.S. Treasury securities maturing in 90 days that assumes reinvestment of all income. The Barclays U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar denominated, fixed-rate taxable bond market, including U.S. Treasuries, government-related and corporate securities, mortgage-backed securities or “MBS” (agency fixed-rate and hybrid adjustable-rate mortgage, or “ARM”, pass-throughs), asset-backed securities (“ABS”) and commercial mortgage-backed securities (“CMBS”). Barclays U.S. Corporate High Yield Index measures the market of U.S. dollar denominated, non-investment grade, fixed-rate, taxable corporate bonds. Securities are classified as high yield if the middle rating of Moody’s, Fitch, and S&P is Ba1/BB +/BB + or below. The Barclays 1-3 Month U.S. Treasury Bill Index tracks the performance of U.S. Treasury bills with a remaining maturity of one to three months. U.S. Treasury bills, which are short-term loans to the U.S. government, are full-faith-and-credit obligations of the U.S. Treasury and are generally regarded as being free of any risk of default. The Dow Jones U.S. Select Dividend Index is a selection of stocks that is based almost entirely on dividend yield and dividend history. Stocks are also required to have an annual average daily dollar trading volume of more than $1.5 million. The FTSE NAREIT Equity REIT Index is a free float-adjusted index of REITs that own, manage and lease investment-grade commercial real estate. Specifically, a company is classified as an Equity REIT if 75 percent or more of its gross invested book assets is invested in real property. The MSCI EAFE Index is a capitalization weighted measure of stock markets in Europe, Australasia and the Far East. The MSCI Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure equity market performance in the global emerging markets. The Russell Midcap Index measures the performance of the mid-cap segment of the U.S. equity universe. The Russell Midcap is a subset of the Russell 1000® Index. It includes approximately 800 of the smallest securities based on a combination of their market cap and current index membership. The Russell Midcap represents approximately 31% of the total market capitalization of the Russell 1000 companies. The Russell 2000® Index measures the performance of the 2,000 smallest companies in the Russell 3000® Index, which represents approximately 10% of the total market capitalization of the Russell 3000® Index. The Standard and Poor’s 500 Index (S&P 500®) is a broad-based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation. The S&P MidCap 400® provides investors with a benchmark for mid-sized companies. The index covers over 7% of the U.S. equity market, and seeks to remain an accurate measure of midsized companies, reflecting the risk and return characteristics of the broader mid-cap universe on an on-going basis. Industry Sectors Comments about industry sectors in these fund commentaries are based on Bloomberg industry classifications. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 5 MANAGEMENT DISCUSSION OF FUND PERFORMANCE February 28, 2014 EEB Guggenheim BRIC ETF Fund Overview The Guggenheim BRIC ETF, NYSE Arca ticker: EEB (the “Fund”), effective October 31, 2013, began seeking investment results that correspond generally to the performance, before fees and expenses, to the BNY Mellon BRIC Select DR Index (the “Index”). Prior to this change, EEB sought investment results that corresponded generally to the performance, before fees and expenses, to the BNY Mellon BRIC Select ADR Index. The BRIC Select DR Index is a modified version of the former BRIC Select ADR Index. Modifications were made to provide broader exposure to certain countries that have traditionally been underweighted, specifically Russia and India, while also helping to alleviate an overweight to Brazil. The BRIC Index is a rules-based index (i.e., an index constructed using specified criteria) comprised of American depositary receipts (“ADRs”), global depositary receipts (“GDRs”) and China H-shares of Chinese equities where appropriate, based on liquidity, from a universe of all listed depositary receipts of companies from Brazil, Russia, India and China currently trading on the U.S. exchanges. China H-shares are issued by companies incorporated in mainland China and listed on the Hong Kong Stock Exchange. EEB generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 28, 2014. On a market price basis, the Fund generated a total return of 2.39%, which included a decrease in market price over the period to $31.89 as of February 28, 2014, from $31.92 as of August 31, 2013. On an NAV basis, the Fund generated a total return of 3.04%, which included an increase in NAV over the period to $32.16 as of February 28, 2014, from $31.99 as of August 31, 2013. At the end of the period the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. The combined underlying Index generated a return of 3.72% for the period, which blends the returns of the Fund’s previous underlying index, the BNY Mellon BRIC Select ADR Index (September 21, 2006, through October 30, 2013) and the current underlying index, the BNY Mellon BRIC Select DR Index (October 31, 2013, through February 28, 2014). The MSCI Emerging Markets Index generated a return of 4.77%. The Fund made an annual income distribution of $0.8620 per share on December 31, 2013, to shareholders of record on December 27, 2013. Performance Attribution For the six-month period ended February 28, 2014, the communications sector contributed most to the Fund’s return, followed by the technology sector. The energy sector was the only sector to detract from the Fund’s return. Positions that contributed most to return included Baidu, Inc., ADR, a Chinese-language Internet search provider; Infosys Ltd., ADR, a provider of IT consulting and software services; and preferred stock of Itau Unibanco Holding SA, ADR, a Brazilian consumer and commercial bank (5.8%, 3.7% and 4.1%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most from return included Gazprom OAO, ADR, an operator of gas pipeline systems and explorer and transporter of gas in Russia and the European Union; Sberbank of Russia, ADR, a commercial bank; and CNOOC Ltd., a Chinese producer of oil and natural gas (5.6%, 3.4% and 3.3%, respectively, of the Fund’s long-term investments at period end). 6 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued February 28, 2014 DEF Guggenheim Defensive Equity ETF Fund Overview The Guggenheim Defensive Equity ETF, NYSE Arca ticker: DEF (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the Sabrient Defensive Equity Index (the “Index”). As of February 28, 2014, the Index is comprised of approximately 100 securities selected, based on investment and other criteria developed by Sabrient Systems LLC, from a broad universe of U.S.-traded securities, including master limited partnerships (“MLPs”) and American depositary receipts (“ADRs”). The depositary receipts included in the Index may be sponsored or unsponsored. The universe of potential Index constituents includes approximately 1,000 listed companies, generally with market capitalizations in excess of $1 billion. The Fund will invest at least 90% of its total assets in common stocks, ADRs and MLPs that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 28, 2014. On a market price basis, the Fund generated a total return of 8.58%, which included an increase in market price over the period to $34.40 as of February 28, 2014, from $32.41 as of August 31, 2013. On an NAV basis, the Fund generated a total return of 8.55%, which included an increase in NAV over the period to $34.40 as of February 28, 2014, from $32.42 as of August 31, 2013. At the end of the period, the Fund’s shares at market price were trading equal to the NAV. NAV performance data reflects fees and expenses of the Fund. For underlying index and domestic equity market comparison purposes, the Index returned 8.93% and the S&P 500 Index returned 15.07% for the same period. The Fund made an annual income distribution of $0.7870 per share on December 31, 2013, to shareholders of record on December 27, 2013. Performance Attribution For the six-month period ended February 28, 2014, the utilities sector contributed most to the Fund’s return, followed by the consumer, noncyclical sector. No sector detracted from return, but the communications sector contributed least. Positions that contributed most to the Fund’s return included Icahn Enterprises LP, a diversified holding company engaging in a range of business segments (not held in the portfolio at period end); AstraZeneca PLC, ADR, a holding company whose subsidiaries engage in the research, manufacture and marketing of pharmaceutical and medical products (1.0% of the Fund’s long-term investments at period end); and Seagate Technology PLC, a maker of disk drives for enterprise applications and a range of other technology systems (1.0% of the Fund’s long-term investments at period end). Positions that detracted most from the Fund’s return included Boardwalk Pipeline Partners, LP, which transports, gathers and stores natural gas; El Paso Pipeline Partners, LP, an owner and operator of interstate natural gas transportation and terminal facilities; and Mobile TeleSystems OJSC, ADR, a telecommunications group servicing subscribers primarily in Russia, Ukraine and neighboring countries (0.5%, 0.9% and 0.9%, respectively, of the Fund’s long-term investments at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 7 MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued February 28, 2014 NFO Guggenheim Insider Sentiment ETF Fund Overview The Guggenheim Insider Sentiment ETF, NYSE Arca ticker: NFO (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the Sabrient Insider Sentiment Index (the “Index”). As of February 28, 2014, the Index is comprised of approximately 100 securities selected, based on investment and other criteria developed by Sabrient Systems LLC, from a broad universe of U.S.-traded securities, including master limited partnerships (“MLPs”) and American depositary receipts (“ADRs”). The depositary receipts included in the Index may be sponsored or unsponsored. The universe of companies eligible for inclusion in the Index includes approximately 6,000 listed companies without limitations on market capitalization. The Fund will invest at least 90% of its total assets in common stocks, ADRs and MLPs that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is so concentrated. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 28, 2014. On a market price basis, the Fund generated a total return of 16.13%, which included an increase in market price over the period to $47.28 as of February 28, 2014, from $41.09 as of August 31, 2013. On an NAV basis, the Fund generated a total return of 16.01%, which included an increase in NAV over the period to $47.30 as of February 28, 2014, from $41.15 as of August 31, 2013. At the end of the period, the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For underlying index and domestic equity market comparison purposes, the Index returned 16.44% and the S&P 500 Index returned 15.07% for the same period. The Fund made an annual income distribution of $0.4350 per share on December 31, 2013, to shareholders of record on December 27, 2013. Performance Attribution For the six-month period ended February 28, 2014, the consumer, noncyclical sector contributed most to the Fund’s return, followed by the financial sector. No sector detracted from return, but the utilities sector contributed least to the Fund’s return. Positions that contributed most to the Fund’s return included Forest Laboratories, Inc., a developer, maker and marketer of branded forms of ethical drugs which during the period agreed to be acquired by generic drug maker Actavis, Inc.; Endo Health Solutions, Inc., a specialty healthcare company with segments that focus on branded pharmaceuticals, generics and medical devices; the company acquired Paladin Labs during the period and established headquarters in Dublin and renamed itself Endo International PLC; and Ferro Corp., a maker of performance materials for industry (1.7%, 1.2% and 1.0%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most from the Fund’s return included Calix, Inc., a provider of communications access systems and software; Employers Holdings, Inc., a provider of workers’ compensation insurance; and Midstates Petroleum Co., Inc., an independent oil exploration and production company (0.8%, 0.6% and 0.7%, respectively, of the Fund’s long-term investments at period end). 8 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued February 28, 2014 CZA Guggenheim Mid-Cap Core ETF Fund Overview The Guggenheim Mid-Cap Core ETF, NYSE Arca ticker: CZA (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an index called the Zacks Mid-Cap Core Index (the “Index”). The Index is comprised of 140 securities selected, based on investment and other criteria, from a universe of mid-capitalization securities, including master limited partnerships (“MLPs”), American depositary receipts (“ADRs”) and business development companies (“BDCs”). Currently, the mid-capitalization universe ranges from approximately $2 billion in market capitalization to $16 billion in market capitalization, as defined by Zacks Investment Research, Inc. (“Zacks”). The securities in the universe are selected using a proprietary strategy developed by Zacks. The Fund will invest at least 90% of its total assets in securities that comprise the Index and depositary receipts representing securities that comprise the Index (or underlying securities representing ADRs that comprise the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is concentrated. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 28, 2014. On a market price basis, the Fund generated a total return of 14.78%, which included an increase in market price over the period to $46.00 as of February 28, 2014, from $40.48 as of August 31, 2013. On an NAV basis, the Fund generated a total return of 15.27%, which included an increase in NAV over the period to $46.15 as of February 28, 2014, from $40.44 as of August 31, 2013. At the end of the period, the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For underlying index, midcap market, and domestic equity market comparison purposes, the Index returned 15.82%, the Russell Midcap Index returned 17.66%, the S&P MidCap 400 Index returned 17.01%, and the S&P 500 Index returned 15.07% for the same period. The Fund made an annual income distribution of $0.4570 per share on December 31, 2013, to shareholders of record on December 27, 2013. Performance Attribution For the six-month period ended February 28, 2014, all nine sectors in which the Fund was invested contributed to the Fund’s return. The technology sector contributed most to the Fund’s return, followed by the industrial sector. The energy sector contributed least to the Fund’s return. Positions that contributed most to the Fund’s return included Icahn Enterprises LP, a diversified holding company engaging in a range of business segments (1.9% of the Fund’s long-term investments at period end); Liberty Interactive Corp., which owns interests in video and Internet commerce businesses (not held in the portfolio at period end); and Fidelity National Information Services, Inc., a payment services provider (2.3% of the Fund’s long-term investments at period end). Positions that detracted most from the Fund’s return included Ralph Lauren Corp., which designs, markets and distributes apparel and furnishings under a variety of brands (2.1% of the Fund’s long-term investments at period end); El Paso Pipeline Partners, LP, an owner and operator of interstate natural gas transportation and terminal facilities (not held in the portfolio at period end); and Boardwalk Pipeline Partners, LP, which transports, gathers and stores natural gas (not held in the portfolio at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 9 MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued February 28, 2014 CVY Guggenheim Multi-Asset Income ETF Fund Overview The Guggenheim Multi-Asset Income ETF, NYSE Arca ticker: CVY (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the Zacks Multi-Asset Income Index (the “Index”). The Index is comprised of approximately 125 to 150 securities selected, based on investment and other criteria, from a universe of domestic and international companies. The securities comprising the Index include stocks of small and medium-sized companies. The universe of securities within the Index includes U.S. listed common stocks and American depositary receipts (“ADRs”) paying dividends, real estate investment trusts (“REITs”), master limited partnerships (“MLPs”), closed-end funds, Canadian royalty trusts and traditional preferred stocks. The companies in the universe are selected using a proprietary methodology developed by Zacks Investment Research, Inc. The Fund will invest at least 90% of its total assets in securities that comprise the Index and depositary receipts representing securities that comprise the Index (or underlying securities representing ADRs that comprise the Index). The Fund uses a sampling approach in seeking to achieve its objective. Sampling means that the Investment Adviser uses quantitative analysis to select securities from the Index universe to obtain a representative sample of securities that resemble the Index in terms of key risk factors, performance attributes and other characteristics. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is so concentrated. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 28, 2014. On a market price basis, the Fund generated a total return of 10.10%, which included an increase in market price over the period to $25.03 on February 28, 2014, from $23.33 as of August 31, 2013. On an NAV basis, the Fund generated a total return of 9.97%, which included an increase in NAV over the period to $25.01 on February 28, 2014, from $23.34 as of August 31, 2013. At the end of the period, the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For underlying index, domestic equity market and domestic equity income market comparison purposes, the Index returned 10.30%, the S&P 500 Index returned 15.07% and the Dow Jones U.S. Select Dividend Index returned 13.12% for the same period. The Fund pays distributions quarterly on the last business day of each calendar quarter to shareholders of record two business days earlier. The following distributions per share were paid during the six-month period ended February 28, 2014: Payable Date Amount September 30, 2013 $ December 31, 2013 $ Total $ Performance Attribution For the six-month period ended February 28, 2014, the financial sector contributed most to the Fund’s return, followed by the consumer, noncyclical sector. No sector detracted, but the consumer, cyclical sector contributed least to the Fund’s returns. Positions that contributed most to the Fund’s return included Pitney Bowes, Inc., a seller of integrated mail and document management systems (0.7% of the Fund’s long-term investments at period end); AstraZeneca PLC, ADR, a holding company whose subsidiaries engage in the research, manufacture and marketing of pharmaceutical and medical products (1.2% of the Fund’s long-term investments at period end); and Inteliquent, Inc., a provider of tandem interconnection services (not held in the portfolio at period end). Positions that detracted most from the Fund’s return included IAMGOLD Corp., a mid-tier gold mining company; Penn West Petroleum Ltd., an oil and natural gas explorer; and Sandridge Mississippian Trust I, which owns royalty interests in oil and natural gas wells (0.6%, 1.0% and 0.4%, respectively, of the Fund’s long-term investments at period end). 10 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued February 28, 2014 RYJ Guggenheim Raymond James SB-1 Equity ETF Fund Overview The Guggenheim Raymond James SB-1 Equity ETF, NYSE Arca ticker: RYJ (the “Fund”), seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the Raymond James SB-1 Equity Index (the “Index”). The Index is comprised of all equity securities rated Strong Buy 1 (“SB-1”) by Raymond James & Associates, Inc., an affiliate of Raymond James Research Services, LLC (the “Index Provider”), as of each rebalance and reconstitution date. Index constituents include equity securities of all market capitalizations, as defined by the Index Provider, that trade on a U.S. securities exchange, including common stocks, American depositary receipts (“ADRs”), real estate investment trusts (“REITs”) and master limited partnerships (“MLPs”). The number of securities in the Index may vary depending on the number of equity securities rated SB-1 by Raymond James & Associates, Inc. As of February 28, 2014, the Index consisted of 127 securities with an average market capitalization of $18.5 billion. Under normal conditions, the Fund will invest at least 80% of its total assets in equity securities. The Fund will invest at least 80% of its total assets in securities that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is so concentrated. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 28, 2014. On a market price basis, the Fund generated a total return of 18.06%, which included an increase in market price over the period to $34.22 on February 28, 2014, from $29.08 as of August 31, 2013. On an NAV basis, the Fund generated a total return of 18.05%, which included an increase in NAV over the period to $34.19 on February 28, 2014, from $29.06 as of August 31, 2013. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For underlying index and domestic midcap equity market comparison purposes, the Index returned 18.46% and the S&P MidCap 400 Index returned 17.01% for the same period. The Fund made an annual income distribution of $0.1130 per share on December 31, 2013, to shareholders of record on December 27, 2013. Performance Attribution For the six-month period ended February 28, 2014, the financial sector contributed most to the Fund’s return, followed by the consumer, cyclical sector. The basic materials and utilities sectors contributed least to the Fund’s return. No sector detracted from return. Positions that contributed most to the Fund’s return included Applied Optoelectronics, Inc., a manufacturer of advanced optical semiconductor devices; Micron Technology, Inc., which manufactures and markets dynamic random access memory chips and other semiconductor components; and Advance Auto Parts, Inc., a retailer of auto parts and accessories (1.1%, 0.8% and 0.8%, respectively, of long-term investments at period end). Positions that detracted most from the Fund’s return included The Fresh Market, Inc., a food retailer (0.9% of the Fund’s long-term investments at period end); Rayonier, Inc., an international forest products company (not held in the portfolio at period end); and Diodes, Inc., a semiconductor manufacturer (not held in the portfolio at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 11 MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued February 28, 2014 CSD Guggenheim Spin-Off ETF Fund Overview The Guggenheim Spin-Off ETF, NYSE Arca ticker: CSD (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the Beacon Spin-Off Index (the “Index”). As of February 28, 2014, the Index is comprised of approximately 28 securities selected, based on investment and other criteria, from a broad universe of U.S.-traded stocks, American depositary receipts (“ADRs”) and master limited partnerships (“MLPs”). The universe of companies eligible for inclusion in the Index includes companies that have been spun-off within the past 30 months (but not more recently than six months prior to the applicable rebalancing date), without limitations on market capitalization (including micro-cap securities), but which are primarily small- and mid-cap companies with capitalizations under $10.0 billion. Beacon Indexes LLC defines a spin-off company as any company resulting from either of the following events: a spin-off distribution of stock of a subsidiary company by its parent company to parent company shareholders or equity “carve-outs” or “partial initial public offerings” in which a parent company sells a percentage of the equity of a subsidiary to public shareholders. The Fund will invest at least 90% of its total assets in common stock, ADRs and MLPs that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs included in the Index). The Fund generally will invest in all of the stocks comprising the Index in proportion to their weightings in the Index. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is so concentrated. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 28, 2014. On a market price basis, the Fund generated a total return of 20.30%, which included an increase in market price over the period to $45.64 on February 28, 2014, from $38.01 as of August 31, 2013. On an NAV basis, the Fund generated a total return of 20.38%, which included an increase in NAV over the period to $45.61 on February 28, 2014, from $37.96 as of August 31, 2013. At the end of the period, the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For underlying index, domestic market and midcap market capitalization comparison purposes, the Index returned 20.83%, the S&P 500 Index returned 15.07%, and the Russell Midcap Index returned 17.66% for the same period. The Fund made an annual income distribution of $0.0850 per share on December 31, 2013, to shareholders of record on December 27, 2013. Performance Attribution For the six-month period ended February 28, 2014, the industrial sector contributed most to the Fund’s return, followed by the communications sector. The financial sector was the only one to detract from return. Positions that contributed most to the Fund’s return included Xylem, Inc., which manufactures equipment and provides services used in water and wastewater applications; Exelis, Inc., a diversified aerospace and defense company; and Fiesta Restaurant Group, Inc., which owns and operates a chain of restaurants (4.9%, 5.0% and 2.0%, respectively, of long-term investments at period end). Positions that detracted most from the Fund’s return included ADT Corp., a provider of security services; Altisource Asset Management Corp., which provides asset management and corporate governance services; and NovaCopper, Inc., a mineral exploration company (3.2%, 2.8% and 0.1%, respectively, of long-term investments at period end). 12 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued February 28, 2014 WMCR Wilshire Micro-Cap ETF Fund Overview The Wilshire Micro-Cap ETF, NYSE ticker: WMCR (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the Wilshire US Micro-Cap IndexSM (the “Index”). The Index is a rules-based index (i.e., an index based on specified criteria) comprised of, as of February 28, 2014, approximately 1,200 securities of micro-capitalization companies, including real estate investment trusts (“REITs”) and business development companies (“BDCs”), as defined by Wilshire Associates Incorporated. The Index is designed to represent microsized companies and is a subset of the Wilshire 5000 Total Market IndexSM (the “Wilshire 5000”). The Index represents a float-adjusted, market capitalization-weighted index of the issues ranked below 2500 by market capitalization of the Wilshire 5000. Under normal conditions, the Fund will invest at least 80% of its total assets in micro-capitalization companies. In addition, the Fund will invest at least 80% of its total assets in equity securities that comprise the Index. The Fund uses a sampling approach in seeking to achieve its investment objective. Sampling means that the Investment Adviser uses quantitative analysis to select securities from the Index universe to obtain a representative sample of securities that resemble the Index in terms of key risk factors, performance attributes and other characteristics. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is so concentrated. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 28, 2014. On a market price basis, the Fund generated a total return of 23.77%, which included an increase in market price over the period to $28.64 as of February 28, 2014, from $23.42 as of August 31, 2013. On an NAV basis, the Fund generated a total return of 24.25%, which included an increase in NAV over the period to $28.70 as of February 28, 2014, from $23.38 as of August 31, 2013. At the end of the period, the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For underlying index comparison purposes, the Index returned 24.83% for the same period. For domestic equity market and small cap market comparison purposes, the S&P 500 Index returned 15.07% and the Russell 2000 Index returned 17.76% for the same period. The Fund made an annual income distribution of $0.3270 per share on December 31, 2013, to shareholders of record on December 27, 2013. Performance Attribution For the six-month period ended February 28, 2014, the consumer, noncyclical sector contributed most to the Fund’s return, followed by the financial sector. No sector detracted, but the basic materials sector contributed least to the Fund’s return. Positions that contributed most to the Fund’s return included Plug Power, Inc., which makes and markets fuel cell systems for forklifts and material-handling equipment; Arrowhead Research Corp., which conducts research projects in nanotechnology with the California Institute of Technology; and Horizon Pharma, Inc., which through subsidiaries develops and commercializes pain and inflammation treatments (0.3%, 0.5% and 0.4%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most from the Fund’s return included Coronado Biosciences, Inc., a clinical-stage biopharmaceutical company (0.1% of the Fund’s long-term investments at period end); American Realty Capital Properties, Inc., a real estate investment trust (not held in the portfolio at period end); and Support.com, Inc., a provider of eBusiness infrastructure software (0.1% of the Fund’s long-term investments at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 13 MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued February 28, 2014 WREI Wilshire US REIT ETF Fund Overview The Wilshire US REIT ETF, NYSE Arca ticker: WREI (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the Wilshire US Real Estate Investment Trust IndexSM (the “Index”). The Index is a rules-based index comprised of, as of February 28, 2014, approximately 112 securities, which may include securities of companies of all categories of market capitalizations (subject to certain minimum market capitalization requirements), as defined by Wilshire Associates Incorporated (“Wilshire”). The Index is comprised primarily of real estate investment trusts (“REITs”) and is derived from the broader Wilshire 5000 Total Market IndexSM. The Index is weighted by float-adjusted market capitalization. The Fund will invest at least 80% of its total assets in equity securities that comprise the Index. The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is so concentrated. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 28, 2014. On a market price basis, the Fund generated a total return of 10.83%, which included an increase in market price over the period to $38.81 on February 28, 2014, from $35.69 as of August 31, 2013. On an NAV basis, the Fund generated a total return of 11.56%, which included an increase in NAV over the period to $38.89 on February 28, 2014, from $35.53 as of August 31, 2013. At the end of the period the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For underlying index and domestic equity REIT market comparison purposes, the Index returned 11.73% and the FTSE NAREIT Equity REIT Index returned 11.66% for the same period. The Fund pays distributions quarterly on the last business day of each calendar quarter to shareholders of record two business days earlier. Per share distributions paid over the six-month period ended February 28, 2014, were: Date Amount September 30, 2013 $ December 31, 2013 $ ($0.3470 in ordinary income and $0.0140 in short-term capital gain) Total $ Performance Attribution More than 99% of the Fund’s holdings are categorized in the financial sector, which had a positive return for the six-month period ended February 28, 2014, contributing to the Fund’s return. Positions that contributed most to the Fund’s performance included Simon Property Group, Inc., which invests in regional malls, community/lifestyle centers and international properties in North America, Europe and Asia; ProLogis, Inc., which owns, develops and operates industrial real estate; and Vornado Realty Trust, a fully integrated real estate investment trust (9.9%, 4.1% and 3.6%, respectively, of total long-term investments at period end). Positions that detracted most from the Fund’s performance included Health Care REIT, Inc., which invests in senior housing and health care real estate and provides property management and development services; HCP, Inc., a real estate investment trust that focuses on health care-related properties; and CBL & Associates Properties, Inc., a self-managed real estate investment trust (3.4%, 3.5% and 0.6%, respectively, of total long-term investments at period end). 14 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT February 28, 2014 Risks and Other Considerations The views expressed in this report reflect those of the portfolio managers and Guggenheim Funds Investment Advisors, LLC only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also contain forward looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. This information does not represent an offer to sell securities of the Funds and it is not soliciting an offer to buy securities of the Funds. An investment in the various Guggenheim ETFs is subject to certain risks and other considerations. Below are some general risks and considerations associated with investing in a Fund, which may cause you to lose money, including the entire principal that you invest. Please refer to the individual ETF prospectus for a more detailed discussion of Fund-specific risks and considerations. Investment Risk. An investment in a Fund is subject to investment risk, including the possible loss of the entire principal amount that you invest. Equity Risk. The value of the securities held by each Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by each Fund participate, or factors relating to specific companies in which such Fund invests. Foreign Investment Risk. A Fund’s investments in non-U.S. issuers, although limited to ADRs and GDRs (EEB only), may involve unique risks compared to investing in securities of U.S. issuers, including, among others, greater market volatility than U.S. securities and less complete financial information than for U.S. issuers. In addition, adverse political, economic or social developments could undermine the value of such Fund’s investments or prevent such Fund from realizing the full value of its investments. Financial reporting standards for companies based in foreign markets differ from those in the U.S. Finally, the value of the currency of the country in which a Fund has invested could decline relative to the value of the U.S. dollar, which may affect the value of the investment to U.S. investors. In addition, the underlying issuers of certain depositary receipts, particularly unsponsored or unregistered depositary receipts, are under no obligation to distribute shareholder communications to the holders of such receipts, or to pass through to them any voting rights with respect to the deposited securities. Emerging Markets Risk. Investment in securities of issuers based in developing or “emerging market” countries entails all of the risks of investing in securities of non-U.S. issuers, as previously described, but to a heightened degree. Micro-, Small and Medium-Sized Company Risk. Investing in securities of these companies involves greater risk as their stocks may be more volatile and less liquid than investing in more established companies. These stocks may have returns that vary, sometimes significantly, from the overall stock market. Micro-cap companies may be newly formed, less developed and there may be less available information about the company. MLP Risk. Investments in securities of MLPs involve risks that differ from an investment in common stock. Holders of the units of MLPs have more limited control and limited rights to vote on matters affecting the partnership. There are also certain tax risks associated with an investment in units of MLPs. In addition, conflicts of interest may exist between common unit holders, subordinated unit holders and the general partner of a MLP, including a conflict arising as a result of incentive distribution payments. Portfolio Turnover Risk. Certain Funds may engage in active and frequent trading of its portfolio securities in connection with the rebalancing of their respective index, and therefore such Fund’s investments. A portfolio turnover rate of 200%, for example, is equivalent to a Fund buying and selling all of its securities two times during the course of the year. A high portfolio turnover rate (such as 100% or more) could result in high brokerage costs. While a high portfolio turnover rate can result in an increase in taxable capital gains distributions to a Fund’s shareholders, such Fund will seek to utilize the creation and redemption in kind mechanism to minimize capital gains to the extent possible. Replication Management Risk. The Funds are not “actively” managed. Therefore, a Fund would not necessarily sell a security because the stock’s issuer was in financial trouble unless that stock is removed from such Fund’s Index. Non-Correlation Risk. A Fund’s return may not match the return of such Fund’s index for a number of reasons. For example, the Fund incurs a number of operating expenses not applicable to the Index, and incurs costs in buying and selling securities, especially when rebalancing the Fund’s securities holdings to reflect changes in the composition of the Index. A Fund may not be fully invested at times, either as a result of cash flows into such Fund or reserves of cash held by a Fund to meet redemptions and expenses. If a Fund utilizes a sampling approach or futures or other derivative positions, its return may not correlate as well with the return on the Index, as would be the case if it purchased all of the securities in the Index with the same weightings as the Index. Issuer-Specific Changes. The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. The value of securities of smaller issuers can be more volatile than that of larger issuers. Non-Diversified Fund Risk. Certain Funds are considered non-diversified and can invest a greater portion of assets in securities of individual issuers than a diversified fund. As a result, changes in the market value of a single investment could cause greater fluctuations in share price than would occur in a diversified fund. Concentration Risk. If the Index concentrates in an industry or group of industries the Fund’s investments will be concentrated accordingly. In such event, the value of the Fund’s Shares may rise and fall more than the value of shares of a fund that invests in securities of companies in a broader range of industries. The Guggenheim BRIC ETF is also subject to risks incurred by investing in companies that are located in Brazil, Russia, India and China. Brazil has experienced substantial economic instability resulting from, among other things, periods of very high inflation, persistent structural public sector deficits and significant devaluations of the currency of Brazil, which have led to a high degree of price volatility in both the Brazilian equity and foreign currency markets. Investing in securities of Russian companies involves additional risks, including, among others, the absence of developed legal structures governing private or foreign investments and private property and the possibility of the loss of all or a substantial portion of the Fund’s assets invested in Russia as a result of expropriation. Investing in securities of Indian companies involves additional risks, including, but not limited to greater price volatility, substantially less liquidity and significantly smaller market capitalization of securities markets, more substantial governmental involvement in the economy, higher rates of inflation and greater political, CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 15 February 28, 2014 economic and social uncertainty. Investing in securities of Chinese companies involves additional risks, including, but not limited to: the economy of China differs, often unfavorably, from the U.S. economy in such respects as structure, general development, government involvement, wealth distribution, rate of inflation, growth rate, allocation of resources and capital reinvestment, among others. As an investor in such companies, the Fund is indirectly subject to those risks. The Guggenheim Multi-Asset Income ETF is also subject to risks incurred by investing in preferred stocks—some that may be rated below investment grade, REITs, and other investment companies. Guggenheim Raymond James SB-1 Equity ETF is also subject to risks relating to Raymond James & Associates Equity Securities Ratings. The Fund will seek to construct and maintain a portfolio consisting of the equity securities rated SB-1 by Raymond James & Associates analysts. Changes in the ratings methodologies or in the scope of equity research by Raymond James & Associates may have an adverse effect on the ability of the Fund to pursue its investment strategy. Recent Market Developments Risk. Global and domestic financial markets have experienced periods of unprecedented turmoil. Recently, markets have witnessed more stabilized economic activity as expectations for an economic recovery increased. However, risks to a robust resumption of growth persist. Continuing uncertainty as to the status of the euro and the European Monetary Union has created significant volatility in currency and financial markets generally. A return to unfavorable economic conditions or sustained economic slowdown could adversely impact the Funds’ portfolios. Financial market conditions, as well as various social and political tensions in the U.S. and around the world, have contributed to increased market volatility and may have long-term effects on the U.S. and worldwide financial markets and cause further economic uncertainties or deterioration in the U.S. and worldwide. The Investment Adviser does not know how long the financial markets will continue to be affected by these events and cannot predict the effects of these or similar events in the future on the U.S. and global economies and securities markets. There is no assurance that the requirements of the NYSE Arca necessary to maintain the listing of the Funds will continue to be met or will remain unchanged. In addition to the risks described above, there are certain other risks related to investing in the Funds. These risks are described further in the Prospectus and Statement of Additional Information and at guggenheiminvestments.com. 16 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT FUND SUMMARY & PERFORMANCE (Unaudited) February 28, 2014 EEB Guggenheim BRIC ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV -0.84% Net Assets ($000) $ Total Returns Three Five Since (Inception Six One Year Year Inception 9/21/06) Month Year (Annualized) (Annualized) (Annualized) Guggenheim BRIC ETF NAV 3.04% -5.69% -8.22% 11.44% 6.07% Market 2.39% -6.38% -8.46% 11.24% 5.95% The BNY Mellon BRIC Select ADR Index/ The BNY Mellon BRIC Select DR Index1 3.72% -5.00% -7.66% 12.18% 6.75% MSCI Emerging Markets Index 4.77% -6.01% -1.99% 16.86% 5.35% Returns Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.58 per share for share price returns or initial net asset value (NAV) of $24.58 per share for NAV returns. Returns for periods of less than one year are not annualized. The MSCI Emerging Markets Index is a free float-adjusted market capitalization index that is designed to measure equity performance in the global emerging markets. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.64%. In the Financial Highlights section of this Semiannual Report, the Fund’s annualized net operating expense ratio was 0.62% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.62%. There is a contractual fee waiver currently in place for this Fund through December 31, 2016 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.60% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.60%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Energy % Communications % Financial % Basic Materials % Consumer, Non-cyclical % Technology % Utilities % Industrial % Consumer, Cyclical % Total Common and Preferred Stocks % Investments of Collateral for Securities Loaned % Total Investments % Liabilities in excess of Other Assets -5.8 % Net Assets % % of Long-Term Top Ten Holdings Investments China Mobile Ltd. % Baidu, Inc., ADR % Gazprom OAO, ADR % Itau Unibanco Holding SA, ADR - Preferred % AMBEV SA, ADR % Infosys Ltd., ADR % LUKOIL OAO, ADR % Sberbank of Russia, ADR % CNOOC Ltd. % Vale SA, ADR - Preferred % Portfolio breakdown is shown as a percentage of net assets. Holdings is shown as a percentage of long-term investments. Both are subject to change daily. For more current Fund information, please visit guggenheiminvestments.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. 1 Benchmark returns reflect the blended return of the BNY Mellon BRIC Select ADR Index from 9/21/06-10/30/13 and the return of the BNY Mellon BRIC Select DR Index, net of foreign witholding taxes, from 10/31/13-2/28/14. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 17 FUND SUMMARY & PERFORMANCE (Unaudited) continued February 28, 2014 DEF Guggenheim Defensive Equity ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV 0.00% Net Assets ($000) $ Total Returns Three Five Since (Inception Six One Year Year Inception 12/15/06) Month Year (Annualized) (Annualized) (Annualized) Guggenheim Defensive Equity ETF NAV 8.55% 13.05% 12.78% 20.31% 6.67% Market 8.58% 13.09% 12.75% 20.34% 6.66% Sabrient Defensive Equity Index 8.93% 13.71% 13.42% 21.07% 7.39% S&P 500 Index 15.07% 25.37% 14.34% 22.98% 6.02% Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.07 per share for share price returns or initial net asset value (NAV) of $25.07 per share for NAV returns. Returns for periods of less than one year are not annualized. The Standard and Poor’s 500 Index (S&P 500®) is a broad-based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.78%. In the Financial Highlights section of this Semiannual Report, the Fund’s annualized net operating expense ratio was 0.65%, while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.74%. There is a contractual fee waiver currently in place for this Fund through December 31, 2016, to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.60% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses will be higher than 0.60%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Utilities % Energy % Communications % Financial % Consumer, Non-cyclical % Technology % Consumer, Cyclical % Basic Materials % Industrial % Total Common Stocks, Preferred Stocks and Master Limited Partnerships % Exchange Traded Fund % Investments of Collateral for Securities Loaned % Total Investments % Liabilities in excess of Other Assets -6.1 % Net Assets % % of Long-Term Top Ten Holdings Investments Vodafone Group PLC, ADR % Humana, Inc. % Total SA, ADR % Kohl’s Corp. % Target Corp. % LyondellBasell Industries NV % Statoil ASA, ADR % CenturyLink, Inc. % Realty Income Corp., REIT % Maxim Integrated Products, Inc. % Portfolio breakdown is shown as a percentage of net assets. Holdings are shown as a percentage of long-term investments. Both are subject to change daily. For more current Fund information, please visit guggenheiminvestments.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. 18 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT FUND SUMMARY & PERFORMANCE (Unaudited) continued February 28, 2014 NFO Guggenheim Insider Sentiment ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV -0.04% Net Assets ($000) $ Total Returns Three Five Since (Inception Six One Year Year Inception 9/21/06) Month Year (Annualized) (Annualized) (Annualized) Guggenheim Insider Sentiment ETF NAV 16.01% 26.93% 13.19% 29.63% 10.40% Market 16.13% 27.01% 13.26% 29.17% 10.39% Sabrient Insider Sentiment Index 16.44% 27.73% 13.80% 30.41% 11.09% S&P 500 Index 15.07% 25.37% 14.34% 22.98% 6.94% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.14 per share for share price returns or initial net asset value (NAV) of $25.14 per share for NAV returns. Returns for periods of less than one year are not annualized. The Standard and Poor’s 500 Index (S&P 500®) is a broad-based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.77%. In the Financial Highlights section of the Semiannual Report, the Fund’s annualized net operating expense ratio was 0.65%, while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.73%. There is a contractual fee waiver in place for this Fund through December 31, 2016, to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.60% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses will be higher than 0.60%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Financial % Consumer, Cyclical % Consumer, Non-cyclical % Industrial % Communications % Technology % Energy % Basic Materials % Utilities % Total Common Stocks and Master Limited Partnerships % Exchange Traded Fund % Investments of Collateral for Securities Loaned % Total Investments % Liabilities in excess of Other Assets -5.3 % Net Assets % % of Long-Term Top Ten Holdings Investments Forest Laboratories, Inc. % Keurig Green Mountain, Inc. % Albany Molecular Research, Inc. % Trinity Industries, Inc. % Logitech International SA % Ubiquiti Networks, Inc. % Mallinckrodt PLC % Alcoa, Inc. % Endo International PLC % Lexmark International, Inc., Class A % Portfolio breakdown is shown as a percentage of net assets. Holdings are shown as a percentage of long-term investments. Both are subject to change daily. For more current Fund information, please visit guggenheiminvestments.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 19 FUND SUMMARY & PERFORMANCE (Unaudited) continued February 28, 2014 CZA Guggenheim Mid-Cap Core ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV -0.33% Net Assets ($000) $ Total Returns Three Five Since (Inception Six One Year Year Inception 4/2/07) Month Year (Annualized) (Annualized) (Annualized) Guggenheim Mid-Cap Core ETF NAV 15.27% 25.61% 15.53% 27.28% 9.95% Market 14.78% 25.34% 15.55% 26.86% 9.90% Zacks Mid-Cap Core Index 15.82% 26.73% 16.76% 28.92% 11.21% S&P 500 Index 15.07% 25.37% 14.34% 22.98% 6.25% Russell Midcap Index 17.66% 29.16% 15.07% 27.77% 7.80% S&P MidCap 400 Index 17.01% 26.58% 14.13% 26.92% 8.84% Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.09 per share for share price returns or initial net asset value (NAV) of $25.09 per share for NAV returns. Returns for periods of less than one year are not annualized. The Standard and Poor’s 500 Index (S&P 500®) is a broad-based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation. The Russell Midcap Index measures the performance of the mid-cap segment of the U.S. equity universe. The Russell Midcap is a subset of the Russell 1000® Index. It includes approximately 800 of the smallest securities based on a combination of their market cap and current index membership. The Russell Midcap represents approximately 31% of the total market capitalization of the Russell 1000 companies. The S&P MidCap 400® provides investors with a benchmark for mid-sized companies. The index covers over 7% of the U.S. equity market, and seeks to remain an accurate measure of midsized companies, reflecting the risk and return characteristics of the broader mid-cap universe on an on-going basis. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.86%. In the Financial Highlights section of this Semiannual Report, the Fund’s annualized net operating expense ratio was determined to be 0.65% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.75%. There is a contractual fee waiver currently in place for this Fund through December 31, 2016 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.60% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses will be higher than 0.60%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Financial % Industrial % Consumer, Non-cyclical % Technology % Consumer, Cyclical % Energy % Utilities % Basic Materials % Communications % Total Common Stocks and Master Limited Partnerships % Exchange Traded Fund % Total Long-Term Investments % Investments of Collateral for Securities Loaned %* Total Investments % Other Assets in excess of Liabilities %* Net Assets % * Less than 0.1%. % of Long-Term Top Ten Holdings Investments Plains All American Pipeline, LP % Brown-Forman Corp., Class B % Fidelity National Information Services, Inc. % Pentair Ltd. (Switzerland) % Zoetis, Inc. % Magellan Midstream Partners, LP % Ralph Lauren Corp. % Symantec Corp. % Regions Financial Corp. % Amphenol Corp., Class A % Portfolio breakdown is shown as a percentage of net assets. Holdings are shown as a percentage of long-term investments. Both are subject to change daily. For more current Fund information, please visit guggenheiminvestments.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. 20 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT FUND SUMMARY & PERFORMANCE (Unaudited) continued February 28, 2014 CVY Guggenheim Multi-Asset Income ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV 0.08% Net Assets ($000) $ Total Returns Three Five Since (Inception Six One Year Year Inception 9/21/06) Month Year (Annualized) (Annualized) (Annualized) Guggenheim Multi-Asset Income ETF NAV 9.97% 13.25% 11.52% 27.04% 5.91% Market 10.10% 13.38% 11.49% 27.15% 5.91% Zacks Multi-Asset Income Index 10.30% 14.16% 12.56% 28.06% 6.84% S&P 500 Index 15.07% 25.37% 14.34% 22.98% 6.94% Dow Jones U.S. Select Dividend Index 13.12% 22.19% 16.29% 24.48% 5.65% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.96 per share for share price returns or initial net asset value (NAV) of $24.96 per share for NAV returns. Returns for periods of less than one year are not annualized. The Standard and Poor’s 500 Index (S&P 500®) is a broad-based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation. The Dow Jones U.S. Select Dividend Index represents the country’s leading stocks by dividend yield. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.89%. In the Financial Highlights section of this Semiannual Report, the Fund’s annualized net operating expense ratio was 0.65% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.70%. There is a contractual fee waiver currently in place for this Fund through December 31, 2016 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.60% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.60%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Energy % Financial % Consumer, Non-cyclical % Basic Materials % Technology % Communications % Utilities % Consumer, Cyclical % Industrial % Common Stocks, Convertible Preferred Stocks, Preferred Stocks, Royalty Trusts and Master Limited Partnerships % Closed End Funds % Total Long-Term Investments % Investments of Collateral for Securities Loaned % Total Investments % Liabilities in excess of Other Assets -4.0 % Net Assets % % of Long-Term Top Ten Holdings Investments Linn Energy, LLC % AstraZeneca PLC, ADR % Enerplus Corp. % Eli Lilly & Co. % Pengrowth Energy Corp. % Williams Cos., Inc. % LyondellBasell Industries NV % Merck & Co., Inc. % Lockheed Martin Corp. % BP Prudhoe Bay Royalty Trust % Portfolio breakdown is shown as a percentage of net assets. Holdings is shown as a percentage of long-term investments. Both are subject to change daily. For more current Fund information, please visit guggenheiminvestments.com.The above summaries are provided for informational purposes only, and should not be viewed as recommendations. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 21 FUND SUMMARY & PERFORMANCE (Unaudited) continued February 28, 2014 CVY Guggenheim Multi-Asset Income ETF (continued) 22 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT FUND SUMMARY & PERFORMANCE (Unaudited) continued February 28, 2014 RYJ Guggenheim Raymond James SB-1 Equity ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV 0.09% Net Assets ($000) $ Total Returns Performance inclusive of Predecessor Fund Three Five Since (Inception Six One Year Year Inception 5/19/06) Month Year (Annualized) (Annualized) (Annualized) Guggenheim Raymond James SB-1 Equity ETF NAV 18.05% 36.19% 15.18% 30.64% 9.27% Market 18.06% 36.23% 15.19% 30.86% 8.79% Raymond James SB-1 Equity Index 18.46% 37.07% 15.96% 31.40% 10.29% S&P MidCap 400 Index 17.01% 26.58% 14.13% 26.92% 9.48% Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. On September 3, 2008, the Claymore/Raymond James SB-1 Equity ETF acquired the assets and adopted the financial and performance history of Claymore/Raymond James SB-1 Equity Fund (the “Predecessor Fund”), which had an inception date of May 19, 2006. For the period prior to September 3, 2008, the performance information provided relates exclusively to the Predecessor Fund, is based on NAV performance history of the Predecessor Fund and reflects the operating expenses of the Predecessor Fund. The S&P MidCap 400® provides investors with a benchmark for mid-sized companies. The index covers over 7% of the U.S. equity market, and seeks to remain an accurate measure of mid-sized companies, reflecting the risk and return characteristics of the broader mid-cap universe on an ongoing basis. The referenced indices are unmanaged and not available for direct investments. Index performance does not reflect transaction costs, fees or expenses. The Fund’s annual operating expense ratio of 0.75% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Financial % Consumer, Cyclical % Technology % Industrial % Communications % Consumer, Non-cyclical % Energy % Basic Materials % Utilities % Total Common Stocks and Master Limited Partnerships % Investments of Collateral for Securities Loaned % Total Investments % Liabilities in excess of Other Assets -1.4 % Net Assets % % of Long-Term Top Ten Holdings Investments Applied Optoelectronics, Inc. % RF Micro Devices, Inc. % Bloomin’ Brands, Inc. % Capital Senior Living Corp. % Applied Micro Circuits Corp. % Ctrip.com International Ltd., ADR (Cayman Islands) % Xoom Corp. % Synchronoss Technologies, Inc. % Huntington Bancshares, Inc. % Skyworks Solutions, Inc. % Portfolio breakdown is shown as a percentage of net assets. Holdings are shown as a percentage of long-term investments. Both are subject to change daily. For more current Fund information, please visit guggenheiminvestments.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 23 FUND SUMMARY & PERFORMANCE (Unaudited) continued February 28, 2014 CSD Guggenheim Spin-Off ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV 0.07% Net Assets ($000) $ Total Returns Three Five Since (Inception Six One Year Year Inception 12/15/06) Month Year (Annualized) (Annualized) (Annualized) Guggenheim Spin-Off ETF NAV 20.38% 41.74% 24.70% 35.48% 9.74% Market 20.30% 41.61% 24.90% 35.18% 9.74% Beacon Spin-off Index 20.83% 42.51% 25.97% 36.47% 10.48% S&P 500 Index 15.07% 25.37% 14.34% 22.98% 6.02% Russell Midcap Index 17.66% 29.16% 15.07% 27.77% 7.92% Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.18 per share for share price returns or initial net asset value (NAV) of $25.18 per share for NAV returns. Returns for periods of less than one year are not annualized. The Standard and Poor’s Index (S&P 500®) is a broad-based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation. The Russell Midcap Index measures the performance of the mid-cap segment of the U.S. equity universe. The Russell Midcap is a subset of the Russell 1000® Index. It includes approximately 800 of the smallest securities based on a combination of their market cap and current index membership. The Russell Midcap represents approximately 31% of the total market capitalization of the Russell 1000 companies. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.78%. In the Financial Highlights section of this Semiannual Report, the Fund’s annualized net operating expense ratio was 0.65% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.70%. There is a contractual fee waiver currently in place for this Fund through December 31, 2016 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.60% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.60%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Consumer, Non-cyclical % Communications % Industrial % Energy % Financial % Consumer, Cyclical % Basic Materials % Utilities % Total Common Stocks and Master Limited Partnerships % Investments of Collateral for Securities Loaned % Total Investments % Liabilities in excess of Other Assets -3.5 % Net Assets % % of Long-Term Top Ten Holdings Investments WhiteWave Foods Co. % AMC Networks, Inc., Class A % Exelis, Inc. % TripAdvisor, Inc. % Xylem, Inc. % Starz, Class A % Fortune Brands Home & Security, Inc. % Phillips 66 % Kraft Foods Group, Inc. % AbbVie, Inc. % Portfolio breakdown is shown as a percentage of net assets. Holdings are shown as a percentage of long-term investments. Both are subject to change daily. For more current Fund information, please visit guggenheiminvestments.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. 24 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT FUND SUMMARY & PERFORMANCE (Unaudited) continued February 28, 2014 WMCR Wilshire Micro-Cap ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV -0.21% Net Assets ($000) $ Total Returns Three Five Since (Inception Six One Year Year Inception 9/21/06) Month Year (Annualized) (Annualized) (Annualized) Wilshire Micro-Cap ETF NAV 24.25% 44.81% 14.89% 26.07% 3.73% Market 23.77% 44.21% 14.80% 25.89% 3.70% Sabrient Stealth Index/Wilshire US Micro-Cap IndexSM 24.83% 45.79% 16.65% 27.24%1 4.61%2 Wilshire US Micro-Cap IndexSM 24.83% 45.79% 16.65% 31.37% 7.85% Russell 2000® Index 17.76% 31.56% 14.41% 26.58% 8.06% S&P 500 Index 15.07% 25.37% 14.34% 22.98% 6.94% Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. NAV performance data reflects fees and expenses of the Fund. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.15 per share for share price returns or initial net asset value (NAV) of $25.15 per share for NAV returns. Returns for periods of less than one year are not annualized. The Russell 2000 Index measures the performance of the small-cap segment of the U.S. equity universe. The Russell 2000 is a subset of the Russell 3000® Index representing approximately 10% of the total market capitalization of that index. It includes approximately 2000 of the smallest securities based on a combination of their market cap and current index membership. The Standard and Poor’s 500 Index (S&P 500®) is a broad-based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. The Fund’s annual operating expense ratio of 0.50% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Consumer, Non-cyclical % Financial % Industrial % Consumer, Cyclical % Communications % Technology % Energy % Basic Materials % Utilities % Diversified % Total Common Stocks % Warrant %* Total Long-Term Investments % Investments of Collateral for Securities Loaned % Total Investments % Liabilities in excess of Other Assets -14.3 % Net Assets % *Less than 0.1% % of Long-Term Top Ten Holdings Investments Media General, Inc., Class A % CalAmp Corp. % Cardiovascular Systems, Inc. % Rentrak Corp. % YRC Worldwide, Inc. % Engility Holdings, Inc. % Zale Corp. % Cynosure, Inc., Class A % Carmike Cinemas, Inc. % Arrowhead Research Corp. % Portfolio breakdown is shown as a percentage of net assets. Holdings are shown as a percentage of long-term investments. Both are subject to change daily. For more current Fund information, please visit guggenheiminvestments.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. 1 The benchmark return reflects the blended return of the Sabrient Stealth Index from 2/28/09 - 8/19/10 and the return of the Wilshire US Micro-Cap Index from 8/20/10 - 2/28/14. 2 The benchmark return reflects the blended return of the Sabrient Stealth Index from 9/21/06 - 8/19/10 and the return of the Wilshire US Micro-Cap Index from 8/20/10 - 2/28/14. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 25 FUND SUMMARY & PERFORMANCE (Unaudited) continued February 28, 2014 WREI Wilshire US REIT ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV -0.21% Net Assets ($000) $ Total Returns Three Since (Inception Six One Year Inception 3/9/10) Month Year (Annualized) (Annualized) Wilshire US REIT ETF NAV 11.56% 5.94% 9.24% 14.72% Market 10.83% 5.30% 9.19% 14.66% Wilshire US REIT IndexSM 11.73% 6.33% 9.65% 15.11% FTSE NAREIT Equity REIT Index 11.66% 5.98% 9.79% 15.22% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.28 per share for share price returns or initial net asset value (NAV) of $25.28 per share for NAV returns. Returns for periods of less than one year are not annualized. The FTSE NAREIT Equity REIT Index is a free float-adjusted index of REITs that own, manage and lease investment-grade commercial real estate.The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. The Fund’s annual operating expense ratio of 0.32% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Financial % Exchange Traded Fund % Total Long-Term Investments % Investments of Collateral for Securities Loaned % Total Investments % Liabilities in excess of Other Assets -1.3 % Net Assets % % of Long-Term Top Ten Holdings Investments Simon Property Group, Inc. % Public Storage % Equity Residential % ProLogis, Inc. % Ventas, Inc. % Vornado Realty Trust % HCP, Inc. % Boston Properties, Inc. % Health Care REIT, Inc. % AvalonBay Communities, Inc. % Portfolio breakdown is shown as a percentage of net assets. Holdings are shown as a percentage of total investments. Both are subject to change daily. For more current Fund information, please visit guggenheiminvestments.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. 26 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT OVERVIEW OF FUND EXPENSES (Unaudited) February 28, 2014 As a shareholder of Guggenheim BRIC ETF; Guggenheim Defensive Equity ETF; Guggenheim Insider Sentiment ETF; Guggenheim Mid-Cap Core ETF; Guggenheim Multi-Asset Income ETF; Guggenheim Raymond James SB-1 Equity ETF; Guggenheim Spin-Off ETF; Wilshire Micro-Cap ETF and Wilshire US REIT ETF, you incur advisory fees and other Fund expenses. The expense examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six month period ended February 28, 2014. Actual Expense The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing cost of investing in the Fund with other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or contingent deferred sales charges. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Annualized Expenses Beginning Ending Expense Ratio Paid Account Account for the During Value Value Period Ended Period 1 9/1/13 2/28/14 2/28/14 9/1/13-2/28/14 Guggenheim BRIC ETF2 Actual $ $ 0.62% $ Hypothetical 0.62% (5% annual return before expenses) Guggenheim Defensive Equity ETF2 Actual 0.65% Hypothetical 0.65% (5% annual return before expenses) Guggenheim Insider Sentiment ETF2 Actual 0.65% Hypothetical 0.65% (5% annual return before expenses) Guggenheim Mid-Cap Core ETF2 Actual 0.65% Hypothetical 0.65% (5% annual return before expenses) Guggenheim Multi-Asset Income ETF2 Actual 0.65% Hypothetical 0.65% (5% annual return before expenses) Guggenheim Raymond James SB-1 Equity ETF Actual 0.75% Hypothetical 0.75% (5% annual return before expenses) Guggenheim Spin-Off ETF2 Actual 0.65% Hypothetical 0.65% (5% annual return before expenses) CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 27 OVERVIEW OF FUND EXPENSES (Unaudited) continued February 28, 2014 Annualized Expenses Beginning Ending Expense Ratio Paid Account Account for the During Value Value Period Ended Period 1 9/1/13 2/28/14 2/28/14 9/1/13-2/28/14 Wilshire Micro-Cap ETF Actual $ $ 0.50% $ Hypothetical 0.50% (5% annual return before expenses) Wilshire US REIT ETF Actual 0.32% Hypothetical 0.32% (5% annual return before expenses) 1 Actual and hypothetical expenses are calculated using the annualized expense ratio. This represents the ongoing expenses of the Fund as a percentage of average net assets for the six months ended February 28, 2014. Expenses are calculated by multiplying the Fund’s annualized expense ratio by the average account value over the period; then multiplying that result by 181/365. 2 The expense ratios reflect an expense waiver. Please see the Notes to Financial Statements for more information. Assumes all dividends and distributions were reinvested. Premium/Discount Information Information about the differences between the daily market price on secondary markets for Shares and the NAV of each Fund can be found at guggenheiminvestments.com. 28 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) February 28, 2014 EEB Guggenheim BRIC ETF Number of Shares Description Value Long-Term Investments - 99.9% Common Stocks - 83.7% Basic Materials - 6.9% Aluminum Corp. of China Ltd. (China)(a) (b) $ Cia Siderurgica Nacional SA, ADR (Brazil)(a) Fibria Celulose SA, ADR (Brazil)(a) (b) Mechel, ADR (Russia)(a) MMC Norilsk Nickel OJSC, ADR (Russia) Novolipetsk Steel OJSC, GDR (Russia)(a) Phosagro OAO, GDR (Russia) Sesa Sterlite Ltd., ADR (India) Severstal OAO, GDR (Russia)(a) Sinopec Shanghai Petrochemical Co. Ltd. (China) Ultrapar Participacoes SA, ADR (Brazil) Uralkali OJSC, GDR (Russia) Vale SA, ADR (Brazil) Communications - 21.0% 21Vianet Group, Inc., ADR (China)(b) Baidu, Inc., ADR (China)(b) Bitauto Holdings Ltd., ADR (China)(b) China Mobile Ltd. (China) China Telecom Corp. Ltd. (China) China Unicom Hong Kong Ltd., ADR (China)(a) Ctrip.com International Ltd., ADR (China)(a) (b) E-Commerce China Dangdang, Inc., ADR (China)(a) (b) Giant Interactive Group, Inc., ADR (China) Mail.ru Group Ltd., GDR (Russia) MegaFon OAO, GDR (Russia) Mobile Telesystems OJSC, ADR (Russia) NetEase, Inc., ADR (China) Perfect World Co. Ltd., ADR (China) Phoenix New Media Ltd., ADR (China)(a) (b) Qihoo 360 Technology Co. Ltd., ADR (China)(b) QIWI plc, ADR (Russia) Rostelecom OJSC, ADR (Russia) Sistema JSFC, GDR (Russia) SouFun Holdings Ltd., ADR (China) Tim Participacoes SA, ADR (Brazil) VimpelCom Ltd., ADR (Russia) Vipshop Holdings Ltd., ADR (China)(b) Youku Tudou, Inc., ADR (China)(b) YY, Inc., ADR (China)(a) (b) Consumer, Cyclical - 1.1% China Eastern Airlines Corp. Ltd. (China)(b) China Lodging Group Ltd., ADR (China)(b) China Southern Airlines Co. Ltd. (China) Home Inns & Hotels Management, Inc., ADR (China)(a) (b) Tata Motors Ltd., ADR (India) Consumer, Non-cyclical - 9.8% 51job, Inc., ADR (China)(b) AMBEV SA, ADR (Brazil) BRF SA, ADR (Brazil) Dr Reddy’s Laboratories Ltd., ADR (India) Global Ports Investments PLC, GDR (Russia) Magnit OJSC, GDR (Russia) Mindray Medical International Ltd., ADR (China)(a) New Oriental Education & Technology Group, Inc., ADR (China) O’Key Group SA, GDR (Russia) TAL Education Group, ADR (China)(b) WNS Holdings Ltd., ADR (India)(b) WuXi PharmaTech Cayman, Inc., ADR (China)(b) X5 Retail Group NV, GDR (Russia)(a) (b) Energy - 25.6% China Petroleum & Chemical Corp. (China) CNOOC Ltd. (China) Eurasia Drilling Co. Ltd., GDR (Russia) Gazprom Neft OAO, ADR (Russia) Gazprom OAO, ADR (Russia)(a) JA Solar Holdings Co. Ltd., ADR (China)(a) (b) JinkoSolar Holding Co. Ltd., ADR (China)(a) (b) LUKOIL OAO, ADR (Russia) NOVATEK OAO, GDR (Russia)(a) PetroChina Co. Ltd. (China) Petroleo Brasileiro SA, ADR (Brazil) Reliance Industries Ltd., GDR (India)(c) ReneSola Ltd., ADR (China)(a) (b) Rosneft OAO, GDR (Russia) Surgutneftegas OAO, ADR (Russia) Tatneft OAO, ADR (Russia) Trina Solar Ltd., ADR (China)(a) (b) Yanzhou Coal Mining Co. Ltd., ADR (China)(a) Financial - 11.4% Axis Bank Ltd., GDR (India)(a) Banco Santander Brasil SA, ADR (Brazil)(a) China Life Insurance Co. Ltd. (China) Etalon Group Ltd., GDR (Russia)(b) Gafisa SA, ADR (Brazil)(a) See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 29 PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 EEB Guggenheim BRIC ETF continued Number of Shares Description Value Financial continued HDFC Bank Ltd., ADR (India) $ ICICI Bank Ltd., ADR (India) LSR Group, GDR (Russia)(b) Noah Holdings Ltd., ADR (China)(a) NOMOS-BANK, GDR (Russia)(b) Sberbank of Russia, ADR (Russia) State Bank of India, GDR (India)(a) VTB Bank OJSC, GDR (Russia) Xinyuan Real Estate Co. Ltd., ADR (China) Industrial - 1.3% Embraer SA, ADR (Brazil)(a) Globaltrans Investment PLC, GDR (Russia) Guangshen Railway Co. Ltd. (China) Larsen & Toubro Ltd., GDR (India)(a) TMK OAO, GDR (Russia) Yingli Green Energy Holding Co. Ltd., ADR (China)(a) (b) Technology - 5.3% AutoNavi Holdings Ltd., ADR (China)(b) Changyou.com Ltd., ADR (China)(a) (b) Infosys Ltd., ADR (India) NQ Mobile, Inc., ADR (China)(a) (b) Pactera Technology International Ltd., ADR (China)(b) RDA Microelectronics, Inc., ADR (China) Semiconductor Manufacturing International Corp. (China)(a) (b) Shanda Games Ltd., ADR (China)(b) Wipro Ltd., ADR (India)(a) Utilities - 1.3% Centrais Eletricas Brasileiras SA, ADR (Brazil)(a) Cia de Saneamento Basico do Estado de Sao Paulo, ADR (Brazil) CPFL Energia SA, ADR (Brazil) Huaneng Power International, Inc. (China) RusHydro JSC, ADR (Russia)(a) Total Common Stocks - 83.7% (Cost $178,279,189) Preferred Stocks - 16.2% Basic Materials - 4.1% Braskem SA, ADR (Brazil)(b) Gerdau SA, ADR (Brazil) Vale SA, ADR (Brazil) Communications - 0.7% Telefonica Brasil SA, ADR (Brazil) Consumer, Cyclical - 0.0%* GOL Linhas Aereas Inteligentes SA, ADR (Brazil)(a) (b) Consumer, Non-cyclical - 0.7% Cia Brasileira de Distribuicao Grupo PAO de Acucar, ADR (Brazil) Energy - 2.9% Petroleo Brasileiro SA, ADR (Brazil) Financial - 7.2% Banco Bradesco SA, ADR (Brazil)(a) Itau Unibanco Holding SA, ADR (Brazil) Utilities - 0.6% Cia Energetica de Minas Gerais, ADR (Brazil)(a) Cia Paranaense de Energia, ADR (Brazil)(a) Total Preferred Stocks - 16.2% (Cost $60,152,038) Total Long-Term Investments - 99.9% (Cost $238,431,227) Investments of Collateral for Securities Loaned - 5.9% BNY Mellon Securities Lending Overnight Fund, 0.1057%(d) (e) (Cost $10,727,779) Total Investments - 105.8% (Cost $249,159,006) Liabilities in excess of Other Assets - (5.8%) ) Net Assets - 100.0% $ ADR - American Depositary Receipt GDR - Global Depositary Receipt JSC - Joint Stock Company JSFC - Joint Stock Financial Corp. NV - Publicly Traded Company OAO - Open Joint Stock Company OJSC - Open Joint Stock Company PLC - Public Limited Company SA - Corporation * Less than 0.1% (a) Security, or portion thereof, was on loan at February 28, 2014. (b) Non-income producing security. (c) Securities are exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2014 these securities amounted to $1,262,443, which represents 0.7% of net assets. (d) At February 28, 2014, the total market value of the Fund’s securities on loan was $18,191,262 and the total market value of the collateral held by the Fund was $18,746,774, consisting of cash collateral of $10,727,779 and U.S. Government and Agency securities valued at $8,018,995. See notes to financial statements. 30 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 EEB Guggenheim BRIC ETF continued (e) Interest rate shown reflects yield as of February 28, 2014. % of Long-Term Country Breakdown Investments China 32.7% Brazil 29.9% Russia 26.1% India 11.3% Subject to change daily. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 31 PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 DEF Guggenheim Defensive Equity ETF Number of Shares Description Value Long-Term Investments - 99.8% Common Stocks - 84.5% Basic Materials - 4.1% LyondellBasell Industries NV (Netherlands) $ Potash Corp. of Saskatchewan, Inc. (Canada) Sasol Ltd., ADR (South Africa) Ternium SA, ADR (Luxembourg) Communications - 16.9% BT Group PLC, ADR (United Kingdom) CenturyLink, Inc. China Mobile Ltd., ADR (China) China Telecom Corp. Ltd., ADR (China)(a) Chunghwa Telecom Co. Ltd., ADR (Taiwan)(a) Cisco Systems, Inc. Frontier Communications Corp.(a) KT Corp., ADR (South Korea) Mobile TeleSystems OJSC, ADR (Russia) NTT DoCoMo, Inc., ADR (Japan) Orange SA, ADR (France) Telekomunikasi Indonesia Persero TBK PT, ADR (Indonesia) Time Warner Cable, Inc. Verizon Communications, Inc. VimpelCom Ltd., ADR (Bermuda) Vodafone Group PLC, ADR (United Kingdom) Windstream Holdings, Inc.(a) Consumer, Cyclical - 4.2% Kohl’s Corp. PetSmart, Inc. Target Corp. Wal-Mart Stores, Inc. Consumer, Non-cyclical - 11.1% AstraZeneca PLC, ADR (United Kingdom) Dr Pepper Snapple Group, Inc. General Mills, Inc. GlaxoSmithKline PLC, ADR (United Kingdom) Humana, Inc. Lorillard, Inc. Merck & Co., Inc. Novartis AG, ADR (Switzerland) PepsiCo, Inc. Procter & Gamble Co. Quest Diagnostics, Inc. Energy - 5.2% BP PLC, ADR (United Kingdom) Ecopetrol SA, ADR (Colombia)(a) Royal Dutch Shell PLC, ADR (United Kingdom) Statoil ASA, ADR (Norway) Total SA, ADR (France) Financial - 14.0% Alexandria Real Estate Equities, Inc., REIT Brixmor Property Group, Inc., REIT(a) Brookfield Asset Management, Inc. (Canada) Camden Property Trust, REIT Digital Realty Trust, Inc., REIT(a) Equity Residential, REIT Fidelity National Financial, Inc., Class A HCP, Inc., REIT Health Care REIT, Inc., REIT PartnerRe Ltd. (Bermuda) Rayonier, Inc., REIT Realty Income Corp., REIT Travelers Cos., Inc. Ventas, Inc., REIT Industrial - 2.9% Deere & Co. Republic Services, Inc. Waste Management, Inc. Technology - 6.1% Apple, Inc. Canon, Inc., ADR (Japan)(a) Intel Corp. Maxim Integrated Products, Inc. Seagate Technology PLC (Ireland) Taiwan Semiconductor Manufacturing Co. Ltd., ADR (Taiwan) Utilities - 20.0% AGL Resources, Inc. American Electric Power Co., Inc. CenterPoint Energy, Inc. Consolidated Edison, Inc. DTE Energy Co. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. National Grid PLC, ADR (United Kingdom) See notes to financial statements. 32 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 DEF Guggenheim Defensive Equity ETF continued Number of Shares Description Value Utilities continued NextEra Energy, Inc. $ Northeast Utilities OGE Energy Corp. Pepco Holdings, Inc. PG&E Corp. Pinnacle West Capital Corp. PPL Corp. Public Service Enterprise Group, Inc. SCANA Corp. Southern Co. Total Common Stocks - 84.5% (Cost $104,720,899) Master Limited Partnerships - 15.1% Energy - 14.1% Access Midstream Partners, LP Boardwalk Pipeline Partners, LP Buckeye Partners, LP, Class B El Paso Pipeline Partners, LP Enbridge Energy Partners, LP Energy Transfer Equity, LP Enterprise Products Partners, LP Kinder Morgan Energy Partners, LP Magellan Midstream Partners, LP ONEOK Partners, LP Plains All American Pipeline, LP Plains GP Holdings, LP Spectra Energy Partners, LP Sunoco Logistics Partners, LP Williams Partners, LP Financial - 1.0% Oaktree Capital Group LLC Total Master Limited Partnerships - 15.1% (Cost $17,050,635) Exchange Traded Fund - 0.2% iShares S&P 500 Value Index Fund (Cost $324,441) Total Long-Term Investments - 99.8% (Cost $122,095,975) Investments of Collateral for Securities Loaned - 6.3% BNY Mellon Securities Lending Overnight Fund, 0.1057%(b) (c) (Cost $8,104,418) Total Investments - 106.1% (Cost $130,200,393) Liabilities in excess of Other Assets - (6.1%) ) Net Assets - 100.0% $ ADR - American Depositary Receipt AG - Stock Corporation ASA - Stock Company LLC - Limited Liability Company LP - Limited Partnership NV - Publicly Traded Company OJSC - Open Joint Stock Company PLC - Public Limited Company PT - Limited Liability Company REIT - Real Estate Investment Trust SA - Corporation S&P - Standard & Poor’s (a) Security, or portion thereof, was on loan at February 28, 2014. (b) At February 28, 2014, the total market value of the Fund’s securities on loan was $7,876,556 and the total market value of the collateral held by the Fund was $8,104,418. (c) Interest rate shown reflects yield as of February 28, 2014. Securities are classified by sectors that represent broad groupings of related industries. % of Long-Term Country Breakdown Investments United States 70.6% United Kingdom 7.3% France 2.1% Japan 2.1% Canada 2.0% Taiwan 2.0% Bermuda 2.0% China 1.9% Netherlands 1.1% Norway 1.1% Luxembourg 1.0% Indonesia 1.0% South Africa 1.0% Switzerland 1.0% Ireland 1.0% Colombia 1.0% South Korea 0.9% Russia 0.9% Subject to change daily. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 33 PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 NFO Guggenheim Insider Sentiment ETF Number of Shares Description Value Long-Term Investments - 99.9% Common Stocks - 97.6% Basic Materials - 5.8% Alcoa, Inc. $ Cliffs Natural Resources, Inc.(a) Ecolab, Inc. Ferro Corp.(b) Olin Corp.(a) RPM International, Inc. Communications - 8.7% AOL, Inc.(b) Calix, Inc.(b) Corning, Inc. Entravision Communications Corp. Extreme Networks, Inc.(b) Motorola Solutions, Inc. Perficient, Inc.(b) Ubiquiti Networks, Inc.(a) (b) Yahoo!, Inc.(b) Consumer, Cyclical - 17.5% AutoNation, Inc.(b) AutoZone, Inc.(b) Cabela’s, Inc.(b) Children’s Place Retail Stores, Inc. Choice Hotels International, Inc. Delta Air Lines, Inc. Fastenal Co. General Motors Co. Genuine Parts Co. G-III Apparel(b) Home Depot, Inc. La-Z-Boy, Inc. Marriott Vacations Worldwide Corp.(b) Office Depot, Inc.(b) Oshkosh Corp. Starbucks Corp. Texas Roadhouse, Inc. Williams-Sonoma, Inc. Consumer, Non-cyclical - 18.3% ACCO Brands Corp.(b) Adt Corp. Albany Molecular Research, Inc.(b) Celgene Corp.(b) CoreLogic, Inc.(b) Endo International PLC(b) Forest Laboratories, Inc.(b) Global Payments, Inc. Herbalife Ltd. (Cayman Islands) Ingredion, Inc. K12, Inc.(b) Keurig Green Mountain, Inc. Mallinckrodt PLC (Ireland)(b) Mead Johnson Nutrition Co. Moody’s Corp. On Assignment, Inc.(b) ServiceSource International, Inc.(b) Energy - 6.9% Alon USA Energy, Inc. Chesapeake Energy Corp. EQT Corp. Hercules Offshore, Inc.(b) Midstates Petroleum Co., Inc.(a) (b) Murphy USA, Inc.(b) Swift Energy Co.(a) (b) Tesoro Corp. Financial - 20.5% AG Mortgage Investment Trust, Inc., REIT American Assets Trust, Inc., REIT Annaly Capital Management, Inc., REIT BlackRock, Inc. Capstead Mortgage Corp., REIT CYS Investments, Inc., REIT Employers Holdings, Inc. Endurance Specialty Holdings Ltd. (Bermuda) Fifth Third Bancorp Genworth Financial, Inc., Class A(b) Hercules Technology Growth Capital, Inc. JAVELIN Mortgage Investment Corp., REIT JPMorgan Chase & Co. Lincoln National Corp. Macerich Co., REIT MarketAxess Holdings, Inc. MID-America Apartment Communities, Inc., REIT Ryman Hospitality Properties, Inc., REIT(a) Simon Property Group, Inc., REIT Sovran Self Storage, Inc., REIT UMB Financial Corp. See notes to financial statements. 34 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 NFO Guggenheim Insider Sentiment ETF continued Number of Shares Description Value Industrial - 9.2% AGCO Corp. $ Calgon Carbon Corp.(b) Fortune Brands Home & Security, Inc. General Electric Co. Honeywell International, Inc. ITT Corp. Masco Corp. Parker Hannifin Corp. Trinity Industries, Inc. Technology - 8.7% Cadence Design Systems, Inc.(b) Envestnet, Inc.(b) iGATE Corp.(b) Lexmark International, Inc., Class A Logitech International SA (Switzerland)(a) Silicon Image, Inc.(b) VeriFone Systems, Inc.(b) VMware, Inc., Class A(b) Utilities - 2.0% Exelon Corp. NorthWestern Corp. Total Common Stocks - 97.6% (Cost $179,500,209) Master Limited Partnerships - 2.1% Consumer, Cyclical - 1.1% Cedar Fair, LP Energy - 1.0% Genesis Energy, LP Total Master Limited Partnerships - 2.1% (Cost $3,494,594) Exchange Traded Fund - 0.2% iShares Core S&P Small-Capital ETF (Cost $447,454) Total Long-Term Investments - 99.9% (Cost $183,442,257) Investments of Collateral for Securities Loaned - 5.4% BNY Mellon Securities Lending Overnight Fund, 0.1057%(c) (d) (Cost $11,325,706) Total Investments - 105.3% (Cost $194,767,963) Liabilities in excess of Other Assets - (5.3%) ) Net Assets - 100.0% $ LP - Limited Partnership PLC - Public Limited Company REIT - Real Estate Investment Trust SA - Corporation S&P - Standard & Poor’s (a) Security, or portion thereof, was on loan at February 28, 2014. (b) Non-income producing security. (c) At February 28, 2014, the total market value of the Fund’s securities on loan was $11,051,725 and the total market value of the collateral held by the Fund was $11,325,706. (d) Interest rate shown reflects yield as of February 28, 2014. Securities are classified by sectors that represent broad groupings of related industries. % of Long-Term Country Breakdown Investments United States 95.7% Switzerland 1.3% Ireland 1.2% Bermuda 0.9% Cayman Islands 0.9% Subject to change daily. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 35 PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 CZA Guggenheim Mid-Cap Core ETF Number of Shares Description Value Long-Term Investments - 100.0% Common Stocks - 87.0% Basic Materials - 5.0% Celanese Corp., Series A $ MeadWestvaco Corp. Reliance Steel & Aluminum Co. RPM International, Inc. Westlake Chemical Corp. Communications - 4.4% Amdocs Ltd. (Channel Islands) CDW Corp. CommScope Holding Co., Inc.(a) Symantec Corp. Consumer, Cyclical - 9.0% Brookfield Residential Properties, Inc. (Canada)(a) Burger King Worldwide, Inc. Cinemark Holdings, Inc. Copart, Inc.(a) Ingram Micro, Inc., Class A(a) Penske Automotive Group, Inc. Ralph Lauren Corp. Royal Caribbean Cruises Ltd. (Liberia) Tim Hortons, Inc. (Canada) Consumer, Non-cyclical - 13.4% Beam, Inc. Brown-Forman Corp., Class B CareFusion Corp.(a) Equifax, Inc. Genpact Ltd. (Bermuda)(a) Ingredion, Inc. SEI Investments Co. Service Corp. International Towers Watson & Co., Class A VCA Antech, Inc.(a) Zoetis, Inc. Energy - 0.4% MRC Global, Inc.(a) Financial - 21.5% American Financial Group, Inc. Arthur J Gallagher & Co. Aspen Insurance Holdings Ltd. (Bermuda) Axis Capital Holdings Ltd. (Bermuda) BankUnited, Inc. BOK Financial Corp. Brown & Brown, Inc. CIT Group, Inc. CNA Financial Corp. Credit Acceptance Corp.(a) East West Bancorp, Inc. Equity Lifestyle Properties, Inc., REIT Erie Indemnity Co., Class A First Niagara Financial Group, Inc. First Republic Bank HCC Insurance Holdings, Inc. ING US, Inc. LPL Financial Holdings, Inc. Markel Corp.(a) Mercury General Corp. PartnerRe Ltd. (Bermuda) ProAssurance Corp. Regions Financial Corp. Reinsurance Group of America, Inc. RenaissanceRe Holdings Ltd. (Bermuda) Springleaf Holdings, Inc.(a) Willis Group Holdings PLC (Ireland) Industrial - 17.5% AECOM Technology Corp.(a) AMETEK, Inc. Amphenol Corp., Class A Berry Plastics Group, Inc.(a) Crane Co. Crown Holdings, Inc.(a) Flextronics International Ltd. (Singapore)(a) Graco, Inc. Hexcel Corp.(a) ITT Corp. Nordson Corp. Pentair Ltd. (Switzerland) Progressive Waste Solutions Ltd. (Canada) Republic Services, Inc. Rock-Tenn Co., Class A Snap-On, Inc. Teledyne Technologies, Inc.(a) Timken Co. See notes to financial statements. 36 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 CZA Guggenheim Mid-Cap Core ETF continued Number of Shares Description Value Technology - 11.5% Check Point Software Technologies Ltd. (Israel)(a) $ Citrix Systems, Inc.(a) Fidelity National Information Services, Inc. Maxim Integrated Products, Inc. ON Semiconductor Corp.(a) SS&C Technologies Holdings, Inc.(a) Synopsys, Inc.(a) Syntel, Inc.(a) Xerox Corp. Utilities - 4.3% Alliant Energy Corp. American Water Works Co., Inc. MDU Resources Group, Inc. Pinnacle West Capital Corp. Vectren Corp. Total Common Stocks - 87.0% (Cost $100,279,462) Master Limited Partnerships - 12.8% Consumer, Cyclical - 2.4% Cedar Fair, LP Icahn Enterprises, LP Energy - 7.4% Alliance Holdings GP, LP Alliance Resource Partners, LP(b) Buckeye Partners, LP, Class B Magellan Midstream Partners, LP Plains All American Pipeline, LP Suburban Propane Partners, LP Financial - 2.2% Lazard Ltd., Class A (Bermuda) Oaktree Capital Group LLC Utilities - 0.8% Brookfield Infrastructure Partners, LP (Bermuda) Total Master Limited Partnerships - 12.8% (Cost $13,353,067) Exchange Traded Fund - 0.2% iShares Russell Mid-Cap ETF (Cost $220,743) Total Long-Term Investments - 100.0% (Cost $113,853,272) Investments of Collateral for Securities Loaned - 0.0%* BNY Mellon Securities Lending Overnight Fund, 0.1057%(c) (d) (Cost $9,048) Total Investments - 100.0% (Cost $113,862,320) Other Assets in excess of Liabilities - 0.0%* Net Assets - 100.0% $ LLC - Limited Liability Company LP - Limited Partnership PLC - Public Limited Company REIT - Real Estate Investment Trust * Less than 0.1%. (a) Non-income producing security. (b) Security, or portion thereof, was on loan at February 28, 2014. (c) At February 28, 2014, the total market value of the Fund’s securities on loan was $8,870 and the total market value of the collateral held by the Fund was $9,048. (d) Interest rate shown reflects yield as of February 28, 2014. Securities are classified by sectors that represent broad groupings of related industries. % of Long-Term Country Breakdown Investments United States 84.7% Bermuda 4.6% Switzerland 2.3% Canada 1.9% Israel 1.9% Liberia 1.7% Ireland 1.1% Channel Islands 1.0% Singapore 0.8% Subject to change daily. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 37 PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 CVY Guggenheim Multi-Asset Income ETF Number of Shares Description Value Long-Term Investments - 99.0% Convertible Preferred Stock - 0.4% Financial - 0.4% Wells Fargo & Co., Series L, 7.50%(a) $ (Cost $5,889,399) Common Stocks - 75.2% Basic Materials - 7.4% Freeport-McMoRan Copper & Gold, Inc. IAMGOLD Corp. (Canada) International Paper Co. LyondellBasell Industries NV (Netherlands) Newmont Mining Corp. Olin Corp.(b) Pan American Silver Corp. (Canada) Potash Corp. of Saskatchewan, Inc. (Canada) Teck Resources Ltd., Class B (Canada)(b) Communications - 5.4% Cisco Systems, Inc. CTC Media, Inc. Gannett Co., Inc. KT Corp., ADR (South Korea) Mobile Telesystems OJSC, ADR (Russia) Oi SA, ADR (Brazil)(b) Rogers Communications, Inc., Class B (Canada) 1 Verizon Communications, Inc. 54 VimpelCom Ltd., ADR (Bermuda) Vodafone Group PLC, ADR (United Kingdom) Consumer, Cyclical - 3.8% American Eagle Outfitters, Inc. Cinemark Holdings, Inc. Darden Restaurants, Inc. Hasbro, Inc. Mattel, Inc. MDC Holdings, Inc. Six Flags Entertainment Corp. Consumer, Non-cyclical - 15.5% AbbVie, Inc. Altria Group, Inc. AstraZeneca PLC, ADR (United Kingdom) B&G Foods, Inc. British American Tobacco PLC, ADR (United Kingdom) Campbell Soup Co. Clorox Co. ConAgra Foods, Inc. Dr Pepper Snapple Group, Inc. Eli Lilly & Co. General Mills, Inc. GlaxoSmithKline PLC, ADR (United Kingdom) Kellogg Co. Kindred Healthcare, Inc. Merck & Co., Inc. PDL BioPharma, Inc. Pfizer, Inc. Philip Morris International, Inc. Scotts Miracle-Gro Co., Class A Western Union Co. Energy - 12.5% Baytex Energy Corp. (Canada)(b) Chevron Corp. ConocoPhillips Ecopetrol SA, ADR (Colombia)(b) Enerplus Corp. (Canada)(b) ENI SpA, ADR (Italy)(b) EXCO Resources, Inc.(b) Kinder Morgan, Inc. Pengrowth Energy Corp. (Canada)(b) Penn West Petroleum Ltd. (Canada)(b) Royal Dutch Shell PLC, ADR (United Kingdom) Seadrill Ltd. (Bermuda) Talisman Energy, Inc. (Canada) Total SA, ADR (France)(b) Williams Cos., Inc. Financial - 16.3% Aircastle Ltd. (Bermuda) American Capital Mortgage Investment Corp., REIT American Realty Capital Properties, Inc., REIT Annaly Capital Management, Inc., REIT Banco Santander SA, ADR (Spain)(b) Bank of Montreal (Canada)(b) Bank of Nova Scotia (Canada)(b) Chambers Street Properties, REIT Cincinnati Financial Corp. Colony Financial, Inc., REIT CYS Investments, Inc., REIT EPR Properties, REIT Federated Investors, Inc., Class B(b) Geo Group, Inc., REIT Government Properties Income Trust, REIT See notes to financial statements. 38 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 CVY Guggenheim Multi-Asset Income ETF continued Number of Shares Description Value Financial continued Home Loan Servicing Solutions Ltd. (Cayman Islands) $ Hospitality Properties Trust, REIT Medical Properties Trust, Inc., REIT National Penn Bancshares, Inc. New Residential Investment Corp., REIT Northwest Bancshares, Inc. Omega Healthcare Investors, Inc., REIT Royal Bank of Canada (Canada)(b) Starwood Property Trust, Inc., REIT Toronto-Dominion Bank (Canada)(b) Trustmark Corp. Umpqua Holdings Corp. Validus Holdings Ltd. (Bermuda) Western Asset Mortgage Capital Corp., REIT(b) Industrial - 3.3% Leggett & Platt, Inc. Lockheed Martin Corp. Republic Services, Inc. Sturm Ruger & Co., Inc.(b) TAL International Group, Inc.(c) Textainer Group Holdings Ltd. (Bermuda)(b) Technology - 6.0% CA, Inc. Intel Corp. Lexmark International, Inc., Class A Maxim Integrated Products, Inc. Microsoft Corp. Pitney Bowes, Inc. Seagate Technology PLC (Ireland) Utilities - 5.0% CPFL Energia SA, ADR (Brazil) Duke Energy Corp. Exelon Corp. IDACORP, Inc. National Grid PLC, ADR (United Kingdom) New Jersey Resources Corp. NiSource, Inc. Wisconsin Energy Corp. Total Common Stocks - 75.2% (Cost $1,160,833,560) Preferred Stocks - 0.5% Financial - 0.5% Barclays Bank PLC, Series 5, 8.13% (United Kingdom)(a) Wells Fargo & Co., 5.85%(a) (Cost $8,492,680) Master Limited Partnerships - 10.1% Energy - 10.1% Buckeye Partners, LP, Class B Crestwood Midstream Partners, LP Enbridge Energy Partners, LP Energy Transfer Partners, LP Enterprise Products Partners, LP Kinder Morgan Energy Partners, LP Linn Energy, LLC(b) MarkWest Energy Partners, LP Northern Tier Energy, LP NuStar Energy, LP Plains All American Pipeline, LP SandRidge Mississippian Trust I Williams Partners, LP (Cost $153,324,675) Royalty Trusts - 3.1% Energy - 3.1% BP Prudhoe Bay Royalty Trust(b) Enduro Royalty Trust Pacific Coast Oil Trust San Juan Basin Royalty Trust (Cost $49,332,934) Closed End Funds - 9.7% AllianceBernstein Global High Income Fund, Inc. Babson Capital Global Short Duration High Yield Fund BlackRock Corporate High Yield Fund, Inc.(b) Brookfield Total Return Fund, Inc. Cohen & Steers Select Preferred and Income Fund, Inc.(b) DoubleLine Opportunistic Credit Fund(b) Flaherty & Crumrine Preferred Securities Income Fund, Inc.(b) John Hancock Preferred Income Fund John Hancock Preferred Income Fund II(b) John Hancock Preferred Income Fund III(b) Morgan Stanley Emerging Markets Domestic Debt Fund, Inc. Nuveen Floating Rate Income Opportunity Fund Nuveen Long/Short Commodity Total Return Fund Nuveen Preferred & Income Term Fund PIMCO Dynamic Income Fund PIMCO Income Opportunity Fund(b) PIMCO Income Strategy Fund II(b) See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 39 PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 CVY Guggenheim Multi-Asset Income ETF continued Number of Shares Description Value Closed End Funds continued Prudential Short Duration High Yield Fund, Inc. $ Stone Harbor Emerging Markets Income Fund Templeton Emerging Markets Income Fund(b) Templeton Global Income Fund(b) Wells Fargo Advantage Global Dividend Opportunity Fund(b) Wells Fargo Advantage Income Opportunities Fund(b) Western Asset Global High Income Fund, Inc. Western Asset High Income Fund II, Inc.(b) Western Asset High Yield Defined Opportunity Fund, Inc.(b) (Cost $154,828,255) Total Long-Term Investments - 99.0% (Cost $1,532,701,503) Investments of Collateral for Securities Loaned - 5.0% BNY Mellon Securities Lending Overnight Fund, 0.1057%(d) (e) (Cost $79,360,898) Total Investments - 104.0% (Cost $1,612,062,401) Liabilities in excess of Other Assets - (4.0%) ) Net Assets - 100.0% $ ADR - American Depositary Receipt LLC - Limited Liability Company LP - Limited Partnership NV - Publicly Traded Company OJSC - Open Joint Stock Company PLC - Public Limited Company REIT - Real Estate Investment Trust SA - Corporation SpA - Limited Share Company (a) Perpetual maturity. (b) Security, or portion thereof, was on loan at February 28, 2014. (c) Non-income producing security. (d) At February 28, 2014, the total market value of the Fund’s securities on loan was $78,540,241 and the total market value of the collateral held by the Fund was $80,496,681, consisting of cash collateral of $79,360,898 and U.S. Government and Agency securities valued at $1,135,783. (e) Interest rate shown reflects yield as of February 28, 2014. Securities are classified by sectors that represent broad groupings of related industries. % of Long-Term Country Breakdown Investments United States 75.5% Canada 10.2% United Kingdom 5.5% Bermuda 2.4% Netherlands 1.1% Ireland 1.1% France 1.1% Spain 1.0% Russia 0.8% Brazil 0.3% Columbia 0.3% Cayman Islands 0.3% Italy 0.3% South Korea 0.1% Subject to change daily. See notes to financial statements. 40 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 RYJ Guggenheim Raymond James SB-1 Equity ETF Number of Shares Description Value Long-Term Investments - 100.0% Common Stocks - 97.5% Basic Materials - 0.8% Praxair, Inc. $ Communications - 10.0% Amazon.com, Inc.(a) Brightcove, Inc.(a) Comcast Corp, Class A Ctrip.com International Ltd., ADR (Cayman Islands)(a) CyrusOne, Inc., REIT DigitalGlobe, Inc.(a) Equinix, Inc.(a) Finisar Corp.(a) HomeAway, Inc.(a) KVH Industries, Inc.(a) Premiere Global Services, Inc.(a) RF Micro Devices, Inc.(a) SBA Communications Corp., Class A(a) Consumer, Cyclical - 22.2% Advance Auto Parts, Inc. AutoZone, Inc.(a) Bed Bath & Beyond, Inc.(a) Bloomin’ Brands, Inc.(a) Callaway Golf Co. Cinemark Holdings, Inc. Copa Holdings SA, Class A (Panama) Culp, Inc. DineEquity, Inc. Dixie Group, Inc.(a) Dollar Tree, Inc.(a) Ethan Allen Interiors, Inc. Harley-Davidson, Inc. iRobot Corp.(a) Latam Airlines Group SA, ADR (Chile)(b) La-Z-Boy, Inc. Mohawk Industries, Inc.(a) Newell Rubbermaid, Inc. Pier 1 Imports, Inc. Polaris Industries, Inc. Red Robin Gourmet Burgers, Inc.(a) Regal Entertainment Group, Class A Ryanair Holdings PLC, ADR (Ireland)(a) Select Comfort Corp.(a) Tempur Sealy International, Inc.(a) Texas Roadhouse, Inc. Toll Brothers, Inc.(a) WCI Communities, Inc.(a) Consumer, Non-cyclical - 9.0% Alere, Inc.(a) Capital Senior Living Corp.(a) CareFusion Corp.(a) Carriage Services, Inc. Covidien PLC (Ireland) Fresh Market, Inc.(a) McKesson Corp. Merit Medical Systems, Inc.(a) Service Corp. International UnitedHealth Group, Inc. Xoom Corp.(a) Energy - 3.3% Antero Resources Corp.(a) Cameron International Corp.(a) Chevron Corp. LinnCo, LLC Financial - 25.9% Allstate Corp. American Residential Properties, Inc., REIT(a) (b) American Tower Corp., REIT BB&T Corp. Citigroup, Inc. ConnectOne Bancorp, Inc.(a) Crown Castle International Corp., REIT EverBank Financial Corp. Fidus Investment Corp.(b) First Financial Holdings, Inc. Health Insurance Innovations, Inc., Class A(a) Hilltop Holdings, Inc.(a) Huntington Bancshares, Inc. JPMorgan Chase & Co. Lakeland Bancorp, Inc. Lakeland Financial Corp. Meta Financial Group, Inc. NASDAQ OMX Group, Inc. New York Community Bancorp, Inc. Primerica, Inc. PrivateBancorp, Inc. Prudential Financial, Inc. Regions Financial Corp. Silvercrest Asset Management Group, Inc., Class A See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 41 PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 RYJ Guggenheim Raymond James SB-1 Equity ETF continued Number of Shares Description Value Financial continued Sovran Self Storage, Inc., REIT $ SVB Financial Group(a) Texas Capital Bancshares, Inc.(a) Trico Bancshares United Community Banks, Inc.(a) US Bancorp VantageSouth Bancshares, Inc.(a) (b) Wells Fargo & Co. Weyerhaeuser Co., REIT Wintrust Financial Corp. Yadkin Financial Corp.(a) Industrial - 10.8% Applied Optoelectronics, Inc.(a) Arkansas Best Corp. FedEx Corp. FLIR Systems, Inc. Genesee & Wyoming, Inc., Class A(a) Jabil Circuit, Inc. Knight Transportation, Inc. Marten Transport Ltd. PGT, Inc.(a) Progressive Waste Solutions Ltd. (Canada) Ryder System, Inc. Swift Transportation Co.(a) Union Pacific Corp. Technology - 14.7% Altera Corp. Analog Devices, Inc. Applied Micro Circuits Corp.(a) Benefitfocus, Inc.(a) (b) Bottomline Technologies de, Inc.(a) EMC Corp. International Rectifier Corp.(a) Intuit, Inc. Maxim Integrated Products, Inc. Micron Technology, Inc.(a) Microsemi Corp.(a) NVIDIA Corp. Salesforce.com, Inc.(a) ServiceNow, Inc.(a) Skyworks Solutions, Inc. Synchronoss Technologies, Inc.(a) Tangoe, Inc.(a) VMware, Inc., Class A(a) Utilities - 0.8% EnerNOC, Inc.(a) Total Common Stocks - 97.5% (Cost $247,098,095) Master Limited Partnerships - 2.5% Energy - 1.7% Enterprise Products Partners, LP Memorial Production Partners, LP Financial - 0.8% Lazard Ltd., Class A (Bermuda) Total Master Limited Partnerships - 2.5% (Cost $6,067,686) Total Long-Term Investments - 100.0% (Cost $253,165,781) Investments of Collateral for Securities Loaned - 1.4% BNY Mellon Securities Lending Overnight Fund, 0.1057%(c) (d) (Cost $3,966,275) Total Investments - 101.4% (Cost $257,132,056) Liabilities in excess of Other Assets - (1.4%) ) Net Assets - 100.0% $ ADR - American Depositary Receipt LLC - Limited Liability Company LP - Limited Partnership PLC - Public Limited Company REIT - Real Estate Investment Trust SA - Corporation (a) Non-income producing security. (b) Security, or portion thereof, was on loan at February 28, 2014. (c) At February 28, 2014, the total market value of the Fund’s securities on loan was $3,869,850 and the total market value of the collateral held by the Fund was $3,966,275. (d) Interest rate shown reflects yield as of February 28, 2014. Securities are classified by sectors that represent broad groupings of related industries. % of Long-Term Country Breakdown Investments United States 94.3% Ireland 1.6% Cayman Islands 0.9% Chile 0.8% Canada 0.8% Bermuda 0.8% Panama 0.8% Subject to change daily. See notes to financial statements. 42 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 CSD Guggenheim Spin-Off ETF Number of Shares Description Value Long-Term Investments - 99.8% Common Stocks - 95.4% Basic Materials - 2.4% NovaCopper, Inc. (Canada)(a) (b) $ Sibanye Gold Ltd., ADR (South Africa) Communications - 19.3% AMC Networks, Inc., Class A(a) Liberty Media Corp., Class A(a) Lumos Networks Corp. Starz, Class A(a) TripAdvisor, Inc.(a) Consumer, Cyclical - 8.5% CST Brands, Inc. Fiesta Restaurant Group, Inc.(a) Marriott Vacations Worldwide Corp.(a) Consumer, Non-cyclical - 21.6% AbbVie, Inc. ADT Corp.(b) Kraft Foods Group, Inc. Post Holdings, Inc.(a) Prothena Corp. PLC (Ireland)(a) WhiteWave Foods Co.(a) Energy - 15.1% Marathon Petroleum Corp. Phillips 66 SunCoke Energy, Inc.(a) WPX Energy, Inc.(a) Financial - 10.0% Altisource Asset Management Corp. (U.S. Virgin Islands)(a) Altisource Residential Corp., REIT(b) New Residential Investment Corp., REIT Rouse Properties, Inc., REIT(b) Silver Bay Realty Trust Corp., REIT Industrial - 18.2% Era Group, Inc.(a) Exelis, Inc. Fortune Brands Home & Security, Inc. Hyster-Yale Materials Handling, Inc. Xylem, Inc. Utilities - 0.3% Genie Energy Ltd., Class B(a) Total Common Stocks - 95.4% (Cost $652,939,112) Master Limited Partnerships - 4.4% Energy - 2.0% Atlas Resources Partners, LP(b) Financial - 2.4% Brookfield Property Partners, LP (Bermuda)(b) Total Master Limited Partnerships - 4.4% (Cost $32,133,836) Total Long-Term Investments - 99.8% (Cost $685,072,948) Investments of Collateral for Securities Loaned - 3.7% BNY Mellon Securities Lending Overnight Fund, 0.1057%(c) (d) (Cost $27,534,235) Total Investments - 103.5% (Cost $712,607,183) Liabilities in excess of Other Assets - (3.5%) ) Net Assets - 100.0% $ ADR - American Depositary Receipt LP - Limited Partnership PLC - Public Limited Company REIT - Real Estate Investment Trust (a) Non-income producing security. (b) Security, or portion thereof, was on loan at February 28, 2014. (c) At February 28, 2014, the total market value of the Fund’s securities on loan was $27,605,619 and the total market value of the collateral held by the Fund was $28,271,381, consisting of cash collateral of $27,534,235 and U.S. Government and Agency securities valued at $737,146. (d) Interest rate shown reflects yield as of February 28, 2014. % of Long-Term Country Breakdown Investments United States 91.2% U.S. Virgin Islands 2.8% Bermuda 2.4% South Africa 2.3% Ireland 1.2% Canada 0.1% Subject to change daily. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 43 PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 WMCR Wilshire Micro-Cap ETF Number of Shares Description Value Long-Term Investments - 99.7% Common Stocks - 99.7% Basic Materials - 2.2% Charles & Colvard Ltd.(a) $ Codexis, Inc.(a) Friedman Industries, Inc. General Steel Holdings, Inc.(a) Golden Minerals Co.(a) KMG Chemicals, Inc. Landec Corp.(a) Liquidmetal Technologies, Inc.(a) Material Sciences Corp.(a) Midway Gold Corp. (Canada)(a) Mines Management, Inc.(a) (b) Northern Technologies International Corp.(a) Oil-Dri Corp. of America Orchids Paper Products Co. Penford Corp.(a) Rare Element Resources Ltd. (Canada)(a) (b) Shiloh Industries, Inc.(a) Silver Bull Resources, Inc.(a) Solitario Exploration & Royalty Corp.(a) Timberline Resources Corp.(a) U.S. Antimony Corp.(a) Universal Stainless & Alloy Products, Inc.(a) Uranerz Energy Corp.(a) Uranium Energy Corp.(a) (b) Uranium Resources, Inc.(a) (b) USEC, Inc.(a) (b) Verso Paper Corp.(a) Vista Gold Corp. (Canada)(a) Xerium Technologies, Inc.(a) Communications - 8.7% AH Belo Corp., Class A Alaska Communications Systems Group, Inc.(a) Alliance Fiber Optic Products, Inc.(b) Alteva, Inc. Autobytel, Inc.(a) Aware, Inc.(a) BroadVision, Inc.(a) CalAmp Corp.(a) Chegg, Inc.(a) (b) Chyronhego Corp.(a) Cinedigm Corp.(a) Clearfield, Inc.(a) ClearOne, Inc.(a) Communications Systems, Inc. Covisint Corp.(a) (b) Crexendo, Inc.(a) (b) Cyan, Inc.(a) (b) DEX Media, Inc.(a) (b) Dolan Media Co.(a) eGain Communications Corp.(a) Emmis Communications Corp., Class A(a) Entravision Communications Corp., Class A Envivio, Inc.(a) ePlus, Inc.(a) FAB Universal Corp.(a) (b)(c) (d) FairPoint Communications, Inc.(a) (b) Global Eagle Entertainment, Inc.(a) Gray Television, Inc.(a) Hawaiian Telcom Holdco, Inc.(a) Hemisphere Media Group, Inc.(a) HickoryTech Corp. Hollywood Media Corp.(a) ID Systems, Inc.(a) Internet Patents Corp.(a) Inuvo, Inc.(a) Ipass, Inc.(a) KVH Industries, Inc.(a) Lantronix, Inc.(a) Lee Enterprises, Inc.(a) (b) Lightpath Technologies, Inc., Class A(a) Local Corp.(a) Marin Software, Inc.(a) (b) Media General, Inc., Class A(a) (b) MeetMe, Inc.(a) Meru Networks, Inc.(a) (b) NeoPhotonics Corp.(a) Novatel Wireless, Inc.(a) Numerex Corp., Class A(a) Oclaro, Inc.(a) Onstream Media Corp.(a) Onvia, Inc.(a) (b) Optical Cable Corp. ORBCOMM, Inc.(a) Parkervision, Inc.(a) (b) PC-Tel, Inc. PTGi Holding, Inc. Radio One, Inc., Class D(a) Reis, Inc.(a) RELM Wireless Corp.(a) See notes to financial statements. 44 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 WMCR Wilshire Micro-Cap ETF continued Number of Shares Description Value Communications continued RF Industries Ltd. $ RingCentral, Inc., Class A(a) (b) Saga Communications, Inc., Class A Salem Communications Corp., Class A Spanish Broadcasting System, Inc., Class A(a) Spark Networks, Inc.(a) Straight Path Communications, Inc.(a) Support.com, Inc.(a) Sycamore Networks, Inc.(a) Synacor, Inc.(a) Tessco Technologies, Inc. TheStreet, Inc. TigerLogic Corp.(a) Towerstream Corp.(a) Tremor Video, Inc.(a) UniTek Global Services, Inc.(a) US Auto Parts Network, Inc.(a) ValueVision Media, Inc., Class A(a) Vitacost.com, Inc.(a) Westell Technologies, Inc., Class A(a) WPCS International, Inc.(a) YuMe, Inc.(a) Zhone Technologies, Inc.(a) Zix Corp.(a) Consumer, Cyclical - 10.5% Ambassadors Group, Inc.(a) American Apparel, Inc.(a) Ark Restaurants Corp. Bassett Furniture Industries, Inc. Beazer Homes USA, Inc.(a) (b) Black Diamond, Inc.(a) (b) BlueLinx Holdings, Inc.(a) Body Central Corp.(a) Bon-Ton Stores, Inc.(b) Books-A-Million, Inc.(a) Build-A-Bear Workshop, Inc.(a) Cache, Inc.(a) Carmike Cinemas, Inc.(a) Carrols Restaurant Group, Inc.(a) Castle Brands, Inc.(a) Century Casinos, Inc.(a) Cherokee, Inc. Christopher & Banks Corp.(a) Cobra Electronics Corp.(a) Coldwater Creek, Inc.(a) (b) Comstock Holding Companies, Inc.(a) (b) Cosi, Inc.(a) (b) Crown Crafts, Inc. CST Brands, Inc. Culp, Inc. Del Frisco’s Restaurant Group, Inc.(a) Delia*s, Inc.(a) Delta Apparel, Inc.(a) Destination XL Group, Inc.(a) Diversified Restaurant Holdings, Inc.(a) (b) Dixie Group, Inc.(a) Douglas Dynamics, Inc. Dover Downs Gaming & Entertainment, Inc.(a) Dover Motorsports, Inc. Educational Development Corp. Empire Resorts, Inc.(a) (b) Escalade, Inc. EveryWare Global, Inc.(a) Famous Dave’s of America, Inc.(a) Flexsteel Industries, Inc. Forward Industries, Inc.(a) Frisch’s Restaurants, Inc. Full House Resorts, Inc.(a) Gaiam, Inc., Class A(a) Gaming Partners International Corp.(a) Gordmans Stores, Inc. Granite City Food & Brewery Ltd.(a) Hooker Furniture Corp. Ignite Restaurant Group, Inc.(a) Jamba, Inc.(a) Joe’s Jeans, Inc.(a) Johnson Outdoors, Inc., Class A Kona Grill, Inc.(a) Lakeland Industries, Inc.(a) Lakes Entertainment, Inc.(a) Libbey, Inc.(a) Lifetime Brands, Inc. Luby’s, Inc.(a) MarineMax, Inc.(a) Miller Industries, Inc. Monarch Casino & Resort, Inc.(a) Motorcar Parts of America, Inc.(a) MTR Gaming Group, Inc.(a) Nathan’s Famous, Inc.(a) Nautilus, Inc.(a) Norcraft Cos., Inc.(a) See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 45 PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 WMCR Wilshire Micro-Cap ETF continued Number of Shares Description Value Consumer, Cyclical continued PC Connection, Inc. $ PCM, Inc.(a) Pizza Inn Holdings, Inc.(a) (b) Reading International, Inc., Class A(a) Red Lion Hotels Corp.(a) Rentrak Corp.(a) RG Barry Corp. Rick’s Cabaret International, Inc.(a) Rocky Brands, Inc. Ruth’s Hospitality Group, Inc. Skyline Corp.(a) SMF Energy Corp.(a) Spartan Motors, Inc. Speed Commerce, Inc.(a) Stanley Furniture Co., Inc.(a) Strattec Security Corp. Supreme Industries, Inc., Class A(a) Tandy Leather Factory, Inc.(a) Town Sports International Holdings, Inc. Trans World Entertainment Corp.(a) Tuesday Morning Corp.(a) UCP, Inc.(a) Unifi, Inc.(a) Virco Manufacturing Corp.(a) WCI Communities, Inc.(a) West Marine, Inc.(a) Winmark Corp. Zale Corp.(a) Consumer, Non-cyclical - 28.2% Aastrom Biosciences, Inc.(a) (b) Accelerate Diagnostics, Inc.(a) (b) Acceleron Pharma, Inc.(a) AcelRx Pharmaceuticals, Inc.(a) (b) Acme United Corp. Acura Pharmaceuticals, Inc.(a) Adamis Pharmaceuticals Corp.(a) Adcare Health Systems, Inc.(a) Addus HomeCare Corp.(a) Advaxis, Inc.(a) Aerie Pharmaceuticals, Inc.(a) Affymax, Inc.(a) Agenus, Inc.(a) (b) Alexza Pharmaceuticals, Inc.(a) Alimera Sciences, Inc.(a) Alliance HealthCare Services, Inc.(a) Altair Nanotechnologies, Inc.(a) (b) Ambit Biosciences Corp.(a) American Caresource Holdings, Inc.(a) American Shared Hospital Services(a) Amicus Therapeutics, Inc.(a) Ampio Pharmaceuticals, Inc.(a) (b) Anacor Pharmaceuticals, Inc.(a) (b) Ani Pharmaceuticals, Inc.(a) (b) Anika Therapeutics, Inc.(a) Anthera Pharmaceuticals, Inc.(a) Apricus Biosciences, Inc.(a) Aratana Therapeutics, Inc.(a) Arca Biopharma, Inc.(a) Argos Therapeutics, Inc.(a) Arrowhead Research Corp.(a) AtriCure, Inc.(a) Auspex Pharmaceuticals, Inc.(a) Avalon Holdings Corp., Class A(a) (b) AxoGen, Inc.(a) Barrett Business Services, Inc. Baxano Surgical, Inc.(a) BG Medicine, Inc.(a) BIND Therapeutics, Inc.(a) (b) BioCryst Pharmaceuticals, Inc.(a) Biodel, Inc.(a) (b) BioDelivery Sciences International, Inc.(a) (b) Biolase, Inc.(a) (b) Biospecifics Technologies Corp.(a) Biota Pharmaceuticals, Inc.(a) BioTelemetry, Inc.(a) BioTime, Inc.(a) (b) Bovie Medical Corp.(a) (b) BSD Medical Corp.(a) Cadiz, Inc.(a) (b) Cancer Genetics, Inc.(a) Cara Therapeutics, Inc.(a) Cardica, Inc.(a) Cardiovascular Systems, Inc.(a) Cardium Therapeutics, Inc.(a) Care.Com, Inc.(a) Carriage Services, Inc. Catalyst Pharmaceutical Partners, Inc.(a) CCA Industries, Inc. Cell Therapeutics, Inc.(a) (b) Celladon Corp.(a) Cellular Dynamics International, Inc.(a) (b) See notes to financial statements. 46 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 WMCR Wilshire Micro-Cap ETF continued Number of Shares Description Value Consumer, Non-cyclical continued Cel-Sci Corp.(a) $ Celsion Corp.(a) Cerus Corp.(a) (b) Cesca Therapeutics, Inc.(a) Chelsea Therapeutics International Ltd.(a) Chimerix, Inc.(a) (b) Chindex International, Inc.(a) Cleveland Biolabs, Inc.(a) (b) Coffee Holding Co., Inc.(a) (b) Collectors Universe, Inc. Columbia Laboratories, Inc.(a) (b) CombiMatrix Corp.(a) (b) Command Security Corp.(a) Conatus Pharmaceuticals, Inc.(a) (b) Coronado Biosciences, Inc.(a) (b) Craft Brew Alliance, Inc.(a) Crimson Wine Group Ltd.(a) Cryo-Cell International, Inc.(a) Cumberland Pharmaceuticals, Inc.(a) (b) Cutera, Inc.(a) Cyanotech Corp.(a) (b) Cyclacel Pharmaceuticals, Inc.(a) (b) Cynosure, Inc., Class A(a) Cytokinetics, Inc.(a) Cytomedix, Inc.(a) Cytori Therapeutics, Inc.(a) (b) CytRx Corp.(a) DARA Biosciences, Inc.(a) (b) Delcath Systems, Inc.(a) Derma Sciences, Inc.(a) Digirad Corp. Discovery Laboratories, Inc.(a) Diversicare Healthcare Services, Inc. Document Security Systems, Inc.(a) (b) Durata Therapeutics, Inc.(a) Durect Corp.(a) Eagle Pharmaceuticals, Inc.(a) (b) Edgewater Technology, Inc.(a) Egalet Corp.(a) Eleven Biotherapeutics, Inc.(a) Elite Pharmaceuticals, Inc.(a) Enanta Pharmaceuticals, Inc.(a) EnteroMedics, Inc.(a) EntreMed, Inc.(a) Enzo Biochem, Inc.(a) Enzon Pharmaceuticals, Inc. Esperion Therapeutics, Inc.(a) (b) Exactech, Inc.(a) Fate Therapeutics, Inc.(a) Female Health Co. Fibrocell Science, Inc.(a) Five Prime Therapeutics, Inc.(a) Five Star Quality Care, Inc.(a) Flexion Therapeutics, Inc.(a) Fonar Corp.(a) Foundation Medicine, Inc.(a) (b) Franklin Covey Co.(a) Furiex Pharmaceuticals, Inc.(a) G Willi-Food International Ltd. (Israel)(a) (b) Galectin Therapeutics, Inc.(a) (b) Galena Biopharma, Inc.(a) (b) GenMark Diagnostics, Inc.(a) Genocea Biosciences, Inc.(a) GenVec, Inc.(a) GlycoMimetics, Inc.(a) Golden Enterprises, Inc.(b) Griffin Land & Nurseries, Inc. GTX, Inc.(a) (b) Hackett Group, Inc. Hansen Medical, Inc.(a) Harvard Bioscience, Inc.(a) Heat Biologics, Inc.(a) (b) Hemispherx Biopharma, Inc.(a) Heska Corp.(a) (b) Hooper Holmes, Inc.(a) Hudson Global, Inc.(a) Hyperion Therapeutics, Inc.(a) (b) Idera Pharmaceuticals, Inc.(a) (b) IGI Laboratories, Inc.(a) ImmunoCellular Therapeutics Ltd.(a) Information Services Group, Inc.(a) InfuSystems Holdings, Inc.(a) Innovaro, Inc.(a) Inovio Pharmaceuticals, Inc.(a) (b) Intersections, Inc. Inventure Foods, Inc.(a) Iridex Corp.(a) IsoRay, Inc.(a) John B Sanfilippo & Son, Inc. Jones Soda Co.(a) Kalobios Pharmaceuticals, Inc.(a) Kid Brands, Inc.(a) See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 47 PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 WMCR Wilshire Micro-Cap ETF continued Number of Shares Description Value Consumer, Non-cyclical continued Kips Bay Medical, Inc.(a) $ LCA-Vision, Inc.(a) Learning Tree International, Inc.(a) LeMaitre Vascular, Inc. Lifevantage Corp.(a) Limoneira Co. LipoScience, Inc.(a) (b) Lpath, Inc., Class A(a) MacroGenics, Inc.(a) Management Network Group, Inc.(a) Mannatech, Inc.(a) Marrone Bio Innovations, Inc.(a) (b) Mast Therapeutics, Inc.(a) Medical Action Industries, Inc.(a) MediciNova, Inc.(a) (b) MEI Pharma, Inc.(a) (b) MELA Sciences, Inc.(a) MGC Diagnostics Corp. MGP Ingredients, Inc. Misonix, Inc.(a) Myrexis, Inc.(a) Nanosphere, Inc.(a) Nanostring Technologies, Inc.(a) National Research Corp., Class A(a) Natural Alternatives International, Inc.(a) Nature’s Sunshine Products, Inc. NeoGenomics, Inc.(a) NeoStem, Inc.(a) (b) Neuralstem, Inc.(a) NeurogesX, Inc.(a) 46 NewLink Genetics Corp.(a) (b) Newtek Business Services, Inc.(a) Northwest Biotherapeutics, Inc.(a) (b) Novabay Pharmaceuticals, Inc.(a) Nutraceutical International Corp.(a) Ocera Therapeutics, Inc.(a) Oculus Innovative Sciences, Inc.(a) (b) Odyssey Marine Exploration, Inc.(a) (b) Omega Protein Corp.(a) Omeros Corp.(a) (b) OncoGenex Pharmaceutical, Inc.(a) OncoMed Pharmaceuticals, Inc.(a) (b) Onconova Therapeutics, Inc.(a) (b) Opexa Therapeutics, Inc.(a) Oragenics, Inc.(a) (b) OvaScience, Inc.(a) Palatin Technologies, Inc.(a) PDI, Inc.(a) Perceptron, Inc. Peregrine Pharmaceuticals, Inc.(a) Pernix Therapeutics Holdings(a) (b) Pfsweb, Inc.(a) PharmAthene, Inc.(a) Photomedex, Inc.(a) (b) Premier Exhibitions, Inc.(a) PRGX Global, Inc.(a) Primo Water Corp.(a) (b) ProPhase Labs, Inc.(a) Providence Service Corp.(a) Psychemedics Corp. PTC Therapeutics, Inc.(a) (b) PURE Bioscience, Inc.(a) QC Holdings, Inc. RadNet, Inc.(a) RCM Technologies, Inc.(a) Receptos, Inc.(a) Reed’s, Inc.(a) (b) Regado Biosciences, Inc.(a) (b) Regulus Therapeutics, Inc.(a) (b) Reliv International, Inc. Relypsa, Inc.(a) Repligen Corp.(a) Repros Therapeutics, Inc.(a) (b) Response Genetics, Inc.(a) Retractable Technologies, Inc.(a) Retrophin, Inc.(a) (b) Revance Therapeutics, Inc.(a) Rexahn Pharmaceuticals, Inc.(a) Rockwell Medical Technologies, Inc.(a) (b) Rocky Mountain Chocolate Factory, Inc. Senesco Technologies, Inc.(a) Senomyx, Inc.(a) SFX Entertainment, Inc.(a) Soligenix, Inc.(a) (b) Span-America Medical Systems, Inc. Standard Register Co.(a) StarTek, Inc.(a) StemCells, Inc.(a) Stemline Therapeutics, Inc.(a) (b) Stereotaxis, Inc.(a) (b) Sunesis Pharmaceuticals, Inc.(a) (b) SunLink Health Systems, Inc.(a) See notes to financial statements. 48 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 WMCR Wilshire Micro-Cap ETF continued Number of Shares Description Value Consumer, Non-cyclical continued Supernus Pharmaceuticals, Inc.(a) $ Synergetics USA, Inc.(a) Synergy Pharmaceuticals, Inc.(a) (b) Synthetic Biologics, Inc.(a) Synutra International, Inc.(a) Tandem Diabetes Care, Inc.(a) Telik, Inc.(a) TETRAphase Pharmaceuticals, Inc.(a) TherapeuticsMD, Inc.(a) (b) Tonix Pharmaceuticals Holding Corp.(a) Transcept Pharmaceuticals, Inc.(a) Transgenomic, Inc.(a) (b) Tree.com, Inc.(a) Trevena, Inc.(a) TrovaGene, Inc.(a) (b) United-Guardian, Inc. Universal Security Instruments, Inc.(a) Uroplasty, Inc.(a) US Physical Therapy, Inc. USMD Holdings, Inc.(a) (b) Utah Medical Products, Inc. Vascular Solutions, Inc.(a) Venaxis, Inc.(a) (b) Ventrus Biosciences, Inc.(a) Veracyte, Inc.(a) Verastem, Inc.(a) Vermillion, Inc.(a) (b) Versar, Inc.(a) Vision-Sciences, Inc.(a) Willamette Valley Vineyards, Inc.(a) (b) Xencor, Inc.(a) XOMA Corp.(a) Zalicus, Inc.(a) Zogenix, Inc.(a) Diversified - 0.6% Horizon Pharma, Inc.(a) (b) Resource America, Inc., Class A Energy - 4.6% Adams Resources & Energy, Inc. Arabian American Development Co.(a) Ascent Solar Technologies, Inc.(a) Barnwell Industries, Inc.(a) BioFuel Energy Corp.(a) (b) Bolt Technology Corp. Callon Petroleum Co.(a) Double Eagle Petroleum Co.(a) Emerald Oil, Inc.(a) Enphase Energy, Inc.(a) (b) Equal Energy Ltd. (Canada) Evolution Petroleum Corp. FieldPoint Petroleum Corp.(a) Gasco Energy, Inc.(a) Gastar Exploration, Inc.(a) Gevo, Inc.(a) Global Geophysical Services(a) GreenHunter Energy, Inc.(a) Houston American Energy Corp.(a) Hyperdynamics Corp.(a) (b) Isramco, Inc.(a) James River Coal Co.(a) Lucas Energy, Inc.(a) Magellan Petroleum Corp.(a) Miller Energy Resources, Inc.(a) (b) Mitcham Industries, Inc.(a) Natural Gas Services Group, Inc.(a) Ocean Power Technologies, Inc.(a) (b) Pacific Ethanol, Inc.(a) (b) Panhandle Oil and Gas, Inc., Class A Plug Power, Inc.(a) (b) PostRock Energy Corp.(a) Pyramid Oil Co.(a) Quantum Fuel Systems Technologies Worldwide, Inc.(a) Real Goods Solar, Inc., Class A(a) (b) Renewable Energy Group, Inc.(a) REX American Resources Corp.(a) Royale Energy, Inc.(a) Saratoga Resources, Inc.(a) Syntroleum Corp.(a) (b) Tengasco, Inc.(a) TGC Industries, Inc.(a) US Energy Corp.(a) Vertex Energy, Inc.(a) (b) Westmoreland Coal Co.(a) ZaZa Energy Corp.(a) Zion Oil & Gas, Inc.(a) (b) Financial - 26.1% Access National Corp. Agree Realty Corp., REIT American National Bankshares, Inc. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 49 PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 WMCR Wilshire Micro-Cap ETF continued Number of Shares Description Value Financial continued American River Bankshares(a) $ American Spectrum Realty, Inc.(a) Ameris Bancorp(a) AmeriServ Financial, Inc. AmREIT, Inc., REIT Arbor Realty Trust, Inc., REIT Ares Commercial Real Estate Corp., REIT Arlington Asset Investment Corp., Class A(b) Asta Funding, Inc.(a) Atlanticus Holdings Corp.(a) Atlas Financial Holdings, Inc. (Cayman Islands)(a) Banc of California, Inc. Bank of Kentucky Financial Corp. Bank of Marin Bancorp Bar Harbor Bankshares BBX Capital Corp., Class A(a) BCB Bancorp, Inc. BNC Bancorp Bridge Bancorp, Inc. Bridge Capital Holdings(a) Bryn Mawr Bank Corp. BSB Bancorp, Inc.(a) C&F Financial Corp. California First National Bancorp Camco Financial Corp.(a) (b) Cape Bancorp, Inc. Center Bancorp, Inc. Centerstate Banks, Inc. Central Valley Community Bancorp Century Bancorp, Inc., Class A Chatham Lodging Trust, REIT Chemung Financial Corp. Cherry Hill Mortgage Investment Corp., REIT(b) Chicopee Bancorp, Inc. CIFC Corp. Citizens & Northern Corp. CNB Financial Corp. Codorus Valley Bancorp, Inc. Colony Bankcorp, Inc.(a) CommunityOne Bancorp(a) (b) ConnectOne Bancorp, Inc.(a) Consolidated-Tomoka Land Co. Consumer Portfolio Services, Inc.(a) CorEnergy Infrastructure Trust, Inc., REIT CU Bancorp(a) Customers Bancorp, Inc.(a) Diamond Hill Investment Group, Inc. Doral Financial Corp. (Puerto Rico)(a) Eastern Virginia Bankshares, Inc.(a) Ellington Residential Mortgage REIT Enterprise Bancorp, Inc. Enterprise Financial Services Corp. ESB Financial Corp. Evans Bancorp, Inc. Farmers Capital Bank Corp.(a) Federal Agricultural Mortgage Corp., Class C Federated National Holding Co. Fidelity & Guaranty Life(a) Fidelity Southern Corp. Fidus Investment Corp.(b) Financial Institutions, Inc. First Acceptance Corp.(a) First Bancorp, Inc. First Citizens Banc Corp.(b) First Connecticut Bancorp First Defiance Financial Corp. First Federal Bancshares of Arkansas, Inc.(a) (b) First Financial Northwest, Inc. First Internet Bancorp First Marblehead Corp.(a) First NBC Bank Holding Co.(a) First Security Group, Inc.(a) First South Bancorp, Inc. First United Corp.(a) Firstbank Corp. Five Oaks Investment Corp., REIT Fortegra Financial Corp.(a) Fox Chase Bancorp, Inc. Franklin Financial Corp.(a) Garrison Capital, Inc.(b) German American Bancorp, Inc. Gladstone Capital Corp. Gladstone Commercial Corp., REIT Gladstone Investment Corp. Gladstone Land Corp., REIT Gleacher & Co., Inc.(a) Gramercy Property Trust, Inc., REIT(a) GSV Capital Corp.(a) (b) Guaranty Bancorp Gyrodyne Co. of America, Inc., REIT(b) Hallmark Financial Services, Inc.(a) Hampden Bancorp, Inc. See notes to financial statements. 50 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 WMCR Wilshire Micro-Cap ETF continued Number of Shares Description Value Financial continued Harris & Harris Group, Inc.(a) $ Harvest Capital Credit Corp.(b) Hawthorn Bancshares, Inc. HCI Group, Inc.(b) Health Insurance Innovations, Inc.(a) Heritage Commerce Corp. Heritage Financial Corp. Heritage Financial Group, Inc. Heritage Oaks Bancorp(a) HF Financial Corp. HMN Financial, Inc.(a) Home Bancorp, Inc.(a) Home Federal Bancorp, Inc. HomeStreet, Inc. HopFed Bancorp, Inc. Horizon Bancorp IMPAC Mortgage Holdings, Inc., REIT(a) (b) Imperial Holdings, Inc.(a) Independence Holding Co. Independence Realty Trust, Inc., REIT Independent Bank Corp.(a) Independent Bank Group, Inc. Intervest Bancshares Corp., Class A(a) Investors Title Co. JAVELIN Mortgage Investment Corp., REIT JGWPT Holdings, Inc.(a) Keating Capital, Inc. Life Partners Holdings, Inc. LNB Bancorp, Inc. Macatawa Bank Corp.(a) MainSource Financial Group, Inc. Manning & Napier, Inc. Marcus & Millichap, Inc.(a) Marlin Business Services Corp. MBT Financial Corp.(a) Medallion Financial Corp. Mercantile Bank Corp. Merchants Bancshares, Inc. Meta Financial Group, Inc. Metro Bancorp, Inc.(a) MicroFinancial, Inc. Middleburg Financial Corp. MidSouth Bancorp, Inc. MidWestOne Financial Group, Inc. Monarch Financial Holdings, Inc. Monroe Capital Corp.(b) MutualFirst Financial, Inc. NASB Financial, Inc.(b) National Bankshares, Inc.(b) Naugatuck Valley Financial Corp.(a) New Hampshire Thrift Bancshares, Inc. New Mountain Finance Corp. New York Mortgage Trust, Inc., REIT(b) NewBridge Bancorp(a) NGP Capital Resources Co. Nicholas Financial, Inc. (Canada) North Valley Bancorp(a) Northrim BanCorp, Inc. Norwood Financial Corp. OceanFirst Financial Corp. Old Point Financial Corp.(b) Old Second Bancorp, Inc.(a) OmniAmerican Bancorp, Inc. One Liberty Properties, Inc., REIT Oneida Financial Corp. Oppenheimer Holdings, Inc., Class A Orchid Island Capital, Inc., REIT Owens Realty Mortgage, Inc., REIT Pacific Continental Corp. Pacific Mercantile Bancorp(a) Pacific Premier Bancorp, Inc.(a) Patriot National Bancorp, Inc.(a) Peapack Gladstone Financial Corp. PennantPark Floating Rate Capital Ltd. Penns Woods Bancorp, Inc. Peoples Bancorp, Inc. Physicians Realty Trust, REIT PMC Commercial Trust, REIT Porter Bancorp, Inc.(a) Preferred Apartment Communities, Inc., Class A, REIT Preferred Bank(a) Provident Financial Holdings, Inc. Pulaski Financial Corp. QCR Holdings, Inc. RCS Capital Corp., Class A RE/MAX Holdings, Inc.(a) Republic First Bancorp, Inc.(a) Riverview Bancorp, Inc.(a) Saratoga Investment Corp. SB Financial Group, Inc. Seacoast Banking Corp. of Florida(a) Security National Financial Corp.(a) See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 51 PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 WMCR Wilshire Micro-Cap ETF continued Number of Shares Description Value Financial continued Shore Bancshares, Inc.(a) $ SI Financial Group, Inc. Sierra Bancorp Silvercrest Asset Management Group, Inc. Simplicity Bancorp, Inc. Sotherly Hotels, Inc., REIT Southern National Bancorp of Virginia, Inc. Southwest Bancorp, Inc. Stellus Capital Investment Corp. Suffolk Bancorp(a) Summit Financial Group, Inc.(a) (b) Sun Bancorp, Inc.(a) Supertel Hospitality, Inc., REIT(a) Territorial Bancorp, Inc. Timberland Bancorp, Inc. Trade Street Residential, Inc., REIT(b) Tristate Capital Holdings, Inc.(a) U.S. Global Investors, Inc., Class A UMH Properties, Inc., REIT United Community Financial Corp.(a) United Insurance Holdings Corp. United Security Bancshares(a) United Security Bancshares, Inc.(a) Unity Bancorp, Inc. Universal Insurance Holdings, Inc. VantageSouth Bancshares, Inc.(a) Washington Banking Co. WashingtonFirst Bankshare, Inc. West Bancorporation, Inc. Westbury Bancorp, Inc.(a) Whitestone REIT, Class B, REIT Yadkin Financial Corp.(a) ZAIS Financial Corp., REIT ZipRealty, Inc.(a) Industrial - 11.3% Active Power, Inc.(a) Adept Technology, Inc.(a) Advanced Emissions Solutions(a) Air T, Inc. Allied Motion Technologies, Inc. API Technologies Corp.(a) Argan, Inc. Arotech Corp.(a) Art’s-Way Manufacturing Co., Inc. Astrotech Corp.(a) (b) Ballantyne Strong, Inc.(a) Breeze-Eastern Corp.(a) (b) Broadwind Energy, Inc.(a) Casella Waste Systems, Inc., Class A(a) Ceco Environmental Corp. Chase Corp. Chicago Rivet & Machine Co. Clean Diesel Technologies, Inc.(a) (b) Control4 Corp.(a) (b) Core Molding Technologies, Inc.(a) Covenant Transportation Group, Inc., Class A(a) CPI Aerostructures, Inc.(a) CUI Global, Inc.(a) CVD Equipment Corp.(a) (b) Digital Ally, Inc.(a) (b) Eagle Bulk Shipping, Inc. (Marshall Islands)(a) (b) Eastern Co. Ecology and Environment, Inc., Class A Elecsys Corp.(a) Energy Focus, Inc.(a) Engility Holdings, Inc.(a) ENGlobal Corp.(a) Erickson Air-Crane, Inc.(a) (b) Espey Manufacturing & Electronics Corp. Frequency Electronics, Inc.(a) Fuel Tech, Inc.(a) Gencor Industries, Inc.(a) Giga-Tronics, Inc.(a) Global Brass & Copper Holdings, Inc. Goldfield Corp.(a) GSE Holding, Inc.(a) Hardinge, Inc. Heritage-Crystal Clean, Inc.(a) Hudson Technologies, Inc.(a) (b) Hurco Cos., Inc. Identive Group, Inc.(a) IEC Electronics Corp.(a) Image Sensing Systems, Inc.(a) Innovative Solutions & Support, Inc.(a) Insignia Systems, Inc.(a) Insteel Industries, Inc. Integrated Electrical Services, Inc.(a) Intellicheck Mobilisa, Inc.(a) IntriCon Corp.(a) Iteris, Inc.(a) Kadant, Inc. See notes to financial statements. 52 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 WMCR Wilshire Micro-Cap ETF continued Number of Shares Description Value Industrial continued Kratos Defense & Security Solutions, Inc.(a) $ Lawson Products, Inc.(a) Lime Energy Co.(a) (b) LMI Aerospace, Inc.(a) LoJack Corp.(a) LRAD Corp.(a) LS Starrett Co., Class A LSI Industries, Inc. Lydall, Inc.(a) Magnetek, Inc.(a) Manitex International, Inc.(a) Mesa Laboratories, Inc. Metabolix, Inc.(a) (b) Metalico, Inc.(a) Mfri, Inc.(a) Microvision, Inc.(a) Mocon, Inc. Nanophase Technologies Corp.(a) NAPCO Security Technologies, Inc.(a) NN, Inc. Omega Flex, Inc. Orbit International Corp.(a) Orion Energy Systems, Inc.(a) P&F Industries, Inc.(a) PAM Transportation Services, Inc.(a) Parametric Sound Corp.(a) (b) Park-Ohio Holdings Corp.(a) Patrick Industries, Inc.(a) Perma-Fix Environmental Services, Inc.(a) (b) PGT, Inc.(a) PMFG, Inc.(a) Power Solutions International, Inc.(a) PowerSecure International, Inc.(a) Pro-DEX, Inc.(a) Providence and Worcester Railroad Co. Pulse Electronics Corp.(a) (b) Pure Cycle Corp.(a) (b) Rand Logistics, Inc.(a) (b) Research Frontiers, Inc.(a) (b) Revolution Lighting Technologies, Inc.(a) (b) SIFCO Industries, Inc. SL Industries, Inc.(a) Sparton Corp.(a) Stock Building Supply Holdings, Inc.(a) Stoneridge, Inc.(a) STR Holdings, Inc.(a) Superconductor Technologies, Inc.(a) (b) Sutron Corp.(a) (b) Synalloy Corp. Sypris Solutions, Inc. TRC Cos., Inc.(a) UFP Technologies, Inc.(a) Ultralife Corp.(a) UQM Technologies, Inc.(a) US Concrete, Inc.(a) USA Truck, Inc.(a) Video Display Corp.(a) VSE Corp. Wells-Gardner Electronics Corp.(a) Willis Lease Finance Corp.(a) WSI Industries, Inc. YRC Worldwide, Inc.(a) (b) Technology - 6.9% Acorn Energy, Inc.(a) (b) Ambarella, Inc. (Cayman Islands)(a) (b) American Software, Inc., Class A Amtech Systems, Inc.(a) Astro-Med, Inc. Asure Software, Inc.(a) (b) Audience, Inc.(a) Authentidate Holding Corp.(a) Axcelis Technologies, Inc.(a) AXT, Inc.(a) Bsquare Corp.(a) Callidus Software, Inc.(a) Cascade Microtech, Inc.(a) Computer Task Group, Inc. Concurrent Computer Corp. CSP, Inc. Daegis, Inc.(a) Data I/O Corp.(a) Datalink Corp.(a) Dataram Corp.(a) Datawatch Corp.(a) Digimarc Corp. Dot Hill Systems Corp.(a) DynaVox, Inc., Class A(a) Echelon Corp.(a) eMagin Corp.(a) EMCORE Corp.(a) (b) eOn Communications Corp.(a) See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 53 PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 WMCR Wilshire Micro-Cap ETF continued Number of Shares Description Value Technology continued Evolving Systems, Inc. $ Exa Corp.(a) FalconStor Software, Inc.(a) Geeknet, Inc.(a) GigOptix, Inc.(a) Glu Mobile, Inc.(a) (b) GSE Systems, Inc.(a) GSI Technology, Inc.(a) Guidance Software, Inc.(a) Hutchinson Technology, Inc.(a) Icad, Inc.(a) Immersion Corp.(a) inContact, Inc.(a) Innodata, Inc.(a) Integrated Silicon Solution, Inc.(a) Intermolecular, Inc.(a) Interphase Corp.(a) inTEST Corp.(a) Key Tronic Corp.(a) Majesco Entertainment Co.(a) Mattersight Corp.(a) Mattson Technology, Inc.(a) Mitek Systems, Inc.(a) (b) Model N, Inc.(a) (b) MoSys, Inc.(a) NCI, Inc.(a) Netlist, Inc.(a) NetSol Technologies, Inc.(a) (b) Overland Storage, Inc.(a) PAR Technology Corp.(a) Pixelworks, Inc.(a) Planar Systems, Inc.(a) PLX Technology, Inc.(a) QuickLogic Corp.(a) (b) Qumu Corp.(a) RadiSys Corp.(a) Rainmaker Systems, Inc.(a) Richardson Electronics Ltd. Scientific Learning Corp.(a) Simulations Plus, Inc. Smith Micro Software, Inc.(a) Streamline Health Solutions, Inc.(a) Technical Communications Corp.(a) Transact Technologies, Inc. Ultra Clean Holdings, Inc.(a) USA Technologies, Inc.(a) Violin Memory, Inc.(a) (b) Vitesse Semiconductor Corp.(a) Wave Systems Corp., Class A(a) Wayside Technology Group, Inc. WidePoint Corp.(a) Wireless Ronin Technologies, Inc.(a) XRS Corp.(a) Utilities - 0.6% Artesian Resources Corp., Class A Delta Natural Gas Co., Inc. Gas Natural, Inc. RGC Resources, Inc. Synthesis Energy Systems, Inc.(a) US Geothermal, Inc.(a) York Water Co. Total Common Stocks - 99.7% (Cost $40,457,093) Warrant - 0.0%* Consumer, Non-cyclical - 0.0%* Photomedex, Inc.(a)(c)(d) (Cost $0) Total Long-Term Investments - 99.7% (Cost $40,457,093) Investments of Collateral for Securities Loaned - 14.6% BNY Mellon Securities Lending Overnight Fund, 0.1057%(e) (f) (Cost $7,550,501) Total Investments - 114.3% (Cost $48,007,594) Liabilities in excess of Other Assets - (14.3%) ) Net Assets - 100.0% $ REIT - Real Estate Investment Trust * Less than 0.1% (a) Non-income producing security. (b) Security, or portion thereof, was on loan at February 28, 2014. (c) Illiquid security. (d) Security is valued in accordance with Fair Valuation procedures established in good faith by management and approved by the Board of Trustees. The total market value of such securities is $27,671, which represents less than 0.1% of net assets. (e) At February 28, 2014, the total market value of the Fund’s securities on loan was $7,278,789 and the total market value of the collateral held by the Fund was $7,550,501. (f) Interest rate shown reflects yield as of February 28, 2014. Securities are classified by sectors that represent broad groupings of related industries. See notes to financial statements. 54 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 WREI Wilshire US REIT ETF Number of Shares Description Value Long-Term Investments - 99.8% Common Stocks - 99.0% Financial - 99.0% Acadia Realty Trust, REIT $ 83 Alexander’s, Inc., REIT Alexandria Real Estate Equities, Inc., REIT American Assets Trust, Inc., REIT American Campus Communities, Inc., REIT American Homes 4 Rent, REIT American Residential Properties, Inc., REIT(a) AmREIT, Inc., REIT Apartment Investment & Management Co., Class A, REIT Ashford Hospitality Prime, Inc., REIT Ashford Hospitality Trust, Inc., REIT Associated Estates Realty Corp., REIT AvalonBay Communities, Inc., REIT BioMed Realty Trust, Inc., REIT Boston Properties, Inc., REIT Brandywine Realty Trust, REIT BRE Properties, Inc., REIT(a) Brixmor Property Group, Inc., REIT Camden Property Trust, REIT Campus Crest Communities, Inc., REIT CBL & Associates Properties, Inc., REIT Cedar Realty Trust, Inc., REIT Chatham Lodging Trust, REIT Chesapeake Lodging Trust, REIT Columbia Property Trust, Inc., REIT CommonWealth REIT, REIT CoreSite Realty Corp., REIT Corporate Office Properties Trust, REIT Cousins Properties, Inc., REIT CubeSmart, REIT DCT Industrial Trust, Inc., REIT DDR Corp., REIT DiamondRock Hospitality Co., REIT Digital Realty Trust, Inc., REIT(b) Douglas Emmett, Inc., REIT Duke Realty Corp., REIT DuPont Fabros Technology, Inc., REIT EastGroup Properties, Inc., REIT Education Realty Trust, Inc., REIT Empire State Realty Trust, Inc., REIT Equity Lifestyle Properties, Inc., REIT Equity One, Inc., REIT Equity Residential, REIT Essex Property Trust, Inc., REIT Excel Trust, Inc., REIT Extra Space Storage, Inc., REIT Federal Realty Investment Trust, REIT FelCor Lodging Trust, Inc., REIT(a) First Industrial Realty Trust, Inc., REIT First Potomac Realty Trust, REIT Franklin Street Properties Corp., REIT General Growth Properties, Inc., REIT Glimcher Realty Trust, REIT Government Properties Income Trust, REIT HCP, Inc., REIT Health Care REIT, Inc., REIT Healthcare Realty Trust, Inc., REIT Healthcare Trust of America, Inc., Class A, REIT Hersha Hospitality Trust, REIT Highwoods Properties, Inc., REIT Home Properties, Inc., REIT Hospitality Properties Trust, REIT Host Hotels & Resorts, Inc., REIT Hudson Pacific Properties, Inc., REIT Inland Real Estate Corp., REIT Investors Real Estate Trust, REIT Kilroy Realty Corp., REIT Kimco Realty Corp., REIT Kite Realty Group Trust, REIT LaSalle Hotel Properties, REIT Liberty Property Trust, REIT Macerich Co., REIT Mack-Cali Realty Corp., REIT MID-America Apartment Communities, Inc., REIT Monmouth Real Estate Investment Corp., Class A, REIT National Health Investors, Inc., REIT Parkway Properties, Inc., REIT Pebblebrook Hotel Trust, REIT Pennsylvania Real Estate Investment Trust, REIT Piedmont Office Realty Trust, Inc., Class A, REIT Post Properties, Inc., REIT ProLogis, Inc., REIT PS Business Parks, Inc., REIT Public Storage, REIT Ramco-Gershenson Properties Trust, REIT Regency Centers Corp., REIT Retail Opportunity Investments Corp., REIT Retail Properties of America, Inc., Class A, REIT RLJ Lodging Trust, REIT Rouse Properties, Inc., REIT(b) See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 55 PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 WREI Wilshire US REIT ETF continued Number of Shares Description Value Financial continued Ryman Hospitality Properties, Inc., REIT(b) $ Sabra Health Care REIT, Inc., REIT Saul Centers, Inc., REIT Senior Housing Properties Trust, REIT Silver Bay Realty Trust Corp., REIT Simon Property Group, Inc., REIT SL Green Realty Corp., REIT Sovran Self Storage, Inc., REIT Strategic Hotels & Resorts, Inc., REIT(a) Summit Hotel Properties, Inc., REIT Sun Communities, Inc., REIT Sunstone Hotel Investors, Inc., REIT Tanger Factory Outlet Centers, Inc., REIT Taubman Centers, Inc., REIT Terreno Realty Corp., REIT UDR, Inc., REIT Universal Health Realty Income Trust, REIT Urstadt Biddle Properties, Inc., Class A, REIT Ventas, Inc., REIT Vornado Realty Trust, REIT Washington Real Estate Investment Trust, REIT Weingarten Realty Investors, REIT (Cost $14,624,694) Exchange Traded Fund - 0.8% Vanguard REIT ETF (Cost $113,527) Total Long-Term Investments - 99.8% (Cost $14,738,221) Investments of Collateral for Securities Loaned - 1.5% BNY Mellon Securities Lending Overnight Fund, 0.1057%(c) (d) (Cost $235,491) Total Investments - 101.3% (Cost $14,973,712) Liabilities in excess of Other Assets - (1.3%) ) Net Assets - 100.0% $ REIT - Real Estate Investment Trust (a) Non-income producing security. (b) Security, or portion thereof, was on loan at February 28, 2014. (c) At February 28, 2014, the total market value of the Fund’s securities on loan was $230,054 and the total market value of the collateral held by the Fund was $235,491. (d) Interest rate shown reflects yield as of February 28, 2014. Securities are classified by sectors that represent broad groupings of related industries. See notes to financial statements. 56 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT This Page Intentionally Left Blank. STATEMENT OF ASSETS AND LIABILITIES (Unaudited) February 28, 2014 Guggenheim Guggenheim Guggenheim Guggenheim Defensive Insider Mid-Cap BRIC ETF Equity ETF Sentiment ETF Core ETF (EEB ) (DEF ) (NFO ) (CZA ) Assets Investments in securities, at value (including securities on loan) $ Cash — Receivables: Dividends Fund shares sold — Investments sold — Securities lending income 15 Tax reclaims — — Other assets Total assets Liabilities Custodian bank — — — Payables: Administration fee payable Collateral for securities on loan Fund shares redeemed — — — Investments purchased — — Accrued advisory fees Accrued expenses Total liabilities Net Assets $ Composition of Net Assets Paid-in capital $ Accumulated undistributed net investment income Accumulated net realized gain (loss) on investments ) ) ) Net unrealized appreciation (depreciation) on investments ) Net Assets $ Shares outstanding ($0.01 par value with unlimited amount authorized) Net Asset Value Per Share $ Investments in securities, at cost $ Securities on loan, at value $ See notes to financial statements. 58 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT February 28, 2014 Guggenheim Guggenheim Multi-Asset Raymond James Guggenheim Wilshire Wilshire Income ETF SB-1 Equity ETF Spin-Off ETF Micro-Cap ETF US REIT ETF (CVY ) (RYJ ) (CSD ) (WMCR ) (WREI ) $ — $ ) ) ) $ See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 59 STATEMENT OF OPERATIONS For the six months ended February 28, 2014 (Unaudited) February 28, 2014 Guggenheim Guggenheim Guggenheim Guggenheim Defensive Insider Mid-Cap BRIC ETF Equity ETF Sentiment ETF Core ETF (EEB ) (DEF ) (NFO ) (CZA ) Investment Income Dividend income $ Less return of capital distributions received — ) ) ) Foreign taxes withheld ) ) — ) Net dividend income Net securities lending income Total investment income Expenses Advisory fee Administration fee Custodian fee Licensing Listing fee and expenses Printing expenses Professional fees Registration & filings — Trustees’ fees and expenses Miscellaneous Total expenses Advisory fees waived ) Net expenses Net Investment Income Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments ) In-kind transactions ) Foreign currency transactions ) — — — Net realized gain (loss) ) Net change in unrealized appreciation Net realized and unrealized gain Net Increase in Net Assets Resulting from Operations $ See notes to financial statements. 60 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT February 28, 2014 Guggenheim Guggenheim Multi-Asset Raymond James Guggenheim Wilshire Wilshire Income ETF SB-1 Equity ETF Spin-Off ETF Micro-Cap ETF US REIT ETF (CVY ) (RYJ ) (CSD ) (WMCR ) (WREI ) $ — ) ) — — ) — — ) — ) — ) — — ) — $ See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 61 STATEMENTS OF CHANGES IN NET ASSETS February 28, 2014 Guggenheim BRIC ETF (EEB) Guggenheim Defensive Equity ETF (DEF) Guggenheim Insider Sentiment ETF (NFO) For the Six Months Ended February 28, 2014 (Unaudited) For the Year Ended August 31, 2013 For the Six Months Ended February 28, 2014 (Unaudited) For the Year Ended August 31, 2013 For the Six Months Ended February 28, 2014 (Unaudited) For the Year Ended August 31, 2013 Increase (Decrease) in Net Assets Resulting from Operations Net investment income $ Net realized gain (loss) ) ) Net change in unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From net investment income ) Capital Share Transactions Proceeds from sale of shares Cost of shares redeemed ) Net increase (decrease) from capital share transactions ) ) ) Total increase (decrease) in net assets ) ) Net Assets Beginning of period End of period $ Accumulated undistributed net investment income (loss) at end of period $ Changes in Shares Outstanding Shares sold Shares redeemed ) Shares outstanding, beginning of period Shares outstanding, end of period See notes to financial statements. 62 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT February 28, 2014 Guggenheim Mid-Cap Core ETF (CZA) Guggenheim Multi-Asset Income ETF (CVY) Guggenheim Raymond James SB-1 Equity ETF (RYJ) For the Six Months Ended February 28, 2014 (Unaudited) For the Year Ended August 31, 2013 For the Six Months Ended February 28, 2014 (Unaudited) For the Year Ended August 31, 2013 For the Six Months Ended February 28, 2014 (Unaudited) For the Year Ended August 31, 2013 $ ) $ ) $ $ ) See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 63 STATEMENTS OF CHANGES IN NET ASSETS continued February 28, 2014 Guggenheim Spin-Off ETF (CSD) Wilshire Micro-Cap ETF (WMCR) Wilshire US REIT ETF (WREI) For the Six Months Ended February 28, 2014 (Unaudited) For the Year Ended August 31, 2013 For the Six Months Ended February 28, 2014 (Unaudited) For the Year Ended August 31, 2013 For the Six Months Ended February 28, 2014 (Unaudited) For the Year Ended August 31, 2013 Increase in Net Assets Resulting from Operations Net investment income $ Net realized gain Net change in unrealized appreciation (depreciation) ) Net increase in net assets resulting from operations Distributions to Shareholders From net investment income ) Capital gains — ) ) Total distributions ) Capital Share Transactions Proceeds from sale of shares — Cost of shares redeemed ) ) — ) ) ) Net increase (decrease) from capital share transactions ) Total increase (decrease) in net assets ) Net Assets Beginning of period End of period $ Accumulated undistributed net investment income at end of period $ — Changes in Shares Outstanding Shares sold — Shares redeemed ) ) — ) ) ) Shares outstanding, beginning of period Shares outstanding, end of period See notes to financial statements. 64 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT FINANCIAL HIGHLIGHTS February 28, 2014 EEB Guggenheim BRIC ETF Per share operating performance for a share outstanding throughout the period For the Six Months Ended February 28, 2014 (unaudited) For the Year Ended August 31, 2013 For the Year Ended August 31, 2012 For the Year Ended August 31, 2011 For the Year Ended August 31, 2010 For the Year Ended August 31, 2009 Net asset value, beginning of period $ Income from investment operations Net investment income (a) Net realized and unrealized gain (loss) Total from investment operations ) ) ) Distributions to shareholders From and in excess of net investment income ) Net asset value, end of period $ Market value, end of period $ Total return *(b) Net asset value % -3.03 % -14.66 % % % -15.95 % Ratios and supplemental data Net assets, end of period (thousands) $ Ratio of net expenses to average net assets* %(c) % Ratio of net investment income to average net assets* %(c) % Portfolio turnover rate (d) 58 % 12 % 10 % 15 % 7 % 16 % * If certain expenses had not been waived or reimbursed by the Investment Adviser, total return would have been lower and the ratios would have been as follows: Ratio of total expenses to average net assets %(c) % Ratio of net investment income to average net assets %(c) % (a) Based on average shares outstanding during the period. (b) Total investment return is calculated assuming a purchase of a share at the beginning of the period and a sale on the last day of the period reported at net asset value (“NAV”). Dividends and distributions are assumed to be reinvested at NAV. Total investment return does not reflect brokerage commissions. A return calculated for a period of less than one year is not annualized. (c) Annualized. (d) Portfolio turnover is not annualized for periods of less than one year and does not include securities received or delivered from processing creations or redemptions. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 65 FINANCIAL HIGHLIGHTS continued February 28, 2014 DEF Guggenheim Defensive Equity ETF Per share operating performance for a share outstanding throughout the period For the Six Months Ended February 28, 2014 (unaudited) For the Year Ended August 31, 2013 For the Year Ended August 31, 2012 For the Year Ended August 31, 2011 For the Year Ended August 31, 2010 For the Year Ended August 31, 2009 Net asset value, beginning of period $ Income from investment operations Net investment income (a) Net realized and unrealized gain (loss) ) Total from investment operations ) Distributions to shareholders From and in excess of net investment income ) Net asset value, end of period $ Market value, end of period $ Total return* (b) Net asset value % -18.72 % Ratios and supplemental data Net assets, end of period (thousands) $ Ratio of net expenses to average net assets* %(c) % Ratio of net investment income to average net assets* %(c) % Portfolio turnover rate (d) 47 % 56 % 27 % 32 % 35 % 98 % * If certain expenses had not been waived or reimbursed by the Investment Adviser, total return would have been lower and the ratios would have been as follows: Ratio of total expenses to average net assets %(c) % Ratio of net investment income to average net assets %(c) % (a) Based on average shares outstanding during the period. (b) Total investment return is calculated assuming a purchase of a common share at the beginning of the period and a sale on the last day of the period reported at net asset value (“NAV”). Dividends and distributions are assumed to be reinvested at NAV. Total investment return does not reflect brokerage commissions. A return calculated for a period of less than one year is not annualized. (c) Annualized. (d) Portfolio turnover is not annualized for periods of less than one year and does not include securities received or delivered from processing creations or redemptions. See notes to financial statements. 66 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT FINANCIAL HIGHLIGHTS continued February 28, 2014 NFO Guggenheim Insider Sentiment ETF Per share operating performance for a share outstanding throughout the period For the Six Months Ended February 28, 2014 (unaudited) For the Year Ended August 31, 2013 For the Year Ended August 31, 2012 For the Year Ended August 31, 2011 For the Year Ended August 31, 2010 For the Year Ended August 31, 2009 Net asset value, beginning of period $ Income from investment operations Net investment income (a) Net realized and unrealized gain (loss) ) Total from investment operations ) Distributions to shareholders From and in excess of net investment income ) Net asset value, end of period $ Market value, end of period $ Total return* (b) Net asset value % -9.39 % Ratios and supplemental data Net assets, end of period (thousands) $ Ratio of net expenses to average net assets* %(c) % Ratio of net investment income to average net assets* %(c) % Portfolio turnover rate (d) 48 % 45 % 89 % 53 % 65 % 94 % * If certain expenses had not been waived or reimbursed by the Investment Adviser, total return would have been lower and the ratios would have been as follows: Ratio of total expenses to average net assets %(c) % Ratio of net investment income to average net assets %(c) % (a) Based on average shares outstanding during the period. (b) Total investment return is calculated assuming a purchase of a common share at the beginning of the period and a sale on the last day of the period reported at net asset value (“NAV”). Dividends and distributions are assumed to be reinvested at NAV. Total investment return does not reflect brokerage commissions. A return calculated for a period of less than one year is not annualized. (c) Annualized. (d) Portfolio turnover is not annualized for periods of less than one year and does not include securities received or delivered from processing creations or redemptions. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 67 FINANCIAL HIGHLIGHTS continued February 28, 2014 CZA Guggenheim Mid-Cap Core ETF Per share operating performance for a share outstanding throughout the period For the Six Months Ended February 28, 2014 (unaudited) For the Year Ended August 31, 2013 For the Year Ended August 31, 2012 For the Year Ended August 31, 2011 For the Year Ended August 31, 2010 For the Year Ended August 31, 2009 Net asset value, beginning of period $ Income from investment operations Net investment income (a) Net realized and unrealized gain (loss) ) Total from investment operations ) Distributions to shareholders From and in excess of net investment income ) ) ) )(e) ) ) Return of capital — ) Total distributions ) Net asset value, end of period $ Market value, end of period $ Total return* (b) Net asset value % -12.44 % Ratios and supplemental data Net assets, end of period (thousands) $ Ratio of net expenses to average net assets * %(c)(f) %(c) % %(c) % % Ratio of net investment income to average net assets* %(f) % Portfolio turnover rate (d) 90 % 53 % 63 % 45 % 74 % % * If certain expenses had not been waived or reimbursed by the Investment Adviser, total return would have been lower and the ratios would have been as follows: Ratio of total expenses to average net assets %(c)(f) %(c) % %(c) % % Ratio of net investment income (loss) to average net assets %(f) % % % -1.84 % -2.10 % (a) Based on average shares outstanding during the period. (b) Total investment return is calculated assuming a purchase of a share at the beginning of the period and a sale on the last day of the period reported at net asset value (“NAV”). Dividends and distributions are assumed to be reinvested at NAV. Total investment return does not reflect brokerage commissions. A return calculated for a period of less than one year is not annualized. (c) Expense ratio does not reflect fees and expenses incurred indirectly by the Fund as a result of its investment in shares of other investment companies. If these fees were included in the expense ratio, the expense ratio would increase by 0.01% for the six months ended February 28, 2014, 0.03% for the year ended August 31, 2013 and 0.03% for the year ended August 31, 2011. (d) Portfolio turnover is not annualized for periods of less than one year and does not include securities received or delivered from processing creations or redemptions. (e) Subsequent to August 31, 2011, a reclassification was required that resulted in a recharacterization of the distributions for the August 31, 2011 financial reporting period. This resulted in less than a $0.01 reclassification between distributions paid to shareholders from and in excess of net investment income and distributions paid to shareholders from return of capital. (f) Annualized. See notes to financial statements. 68 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT FINANCIAL HIGHLIGHTS continued February 28, 2014 CVY Guggenheim Multi-Asset Income ETF Per share operating performance for a share outstanding throughout the period For the Six Months Ended February 28, 2014 (unaudited) For the Year Ended August 31, 2013 For the Year Ended August 31, 2012 For the Year Ended August 31, 2011 For the Year Ended August 31, 2010 For the Year Ended August 31, 2009 Net asset value, beginning of period $ Income from investment operations Net investment income (a) Net realized and unrealized gain (loss) ) Total from investment operations ) Distributions to shareholders From net investment income ) ) )(g) )(f) ) ) Return of capital — — )(g) )(f) ) ) Total distributions ) Net asset value, end of period $ Market value, end of period $ Total return *(b) Net asset value % -14.63 % Ratios and supplemental data Net assets, end of period (thousands) $ Ratio of net expenses to average net assets* (d) %(c) % Ratio of net investment income to average net assets* %(c) % Portfolio turnover rate (e) 86 % % % 83 % 97 % % * If certain expenses had not been waived or reimbursed by the Investment Adviser, total return would have been lower and the ratios would have been as follows: Ratio of total expenses to average net assets (d) %(c) % Ratio of net investment income to average net assets %(c) % (a) Based on average shares outstanding during the period. (b) Total investment return is calculated assuming a purchase of a share at the beginning of the period and a sale on the last day of the period reported at net asset value (“NAV”). Dividends and distributions are assumed to be reinvested at NAV. Total investment return does not reflect brokerage commissions. A return calculated for a period of less than one year is not annualized. (c) Annualized. (d) Expense ratio does not reflect fees and expenses incurred indirectly by the Fund as a result of its investments in shares of other investment companies. If these fees were included in the expense ratio, the increase to the expense ratio would be approximately 0.15%, 0.17%, 0.12%, 0.13%, 0.19% and 0.17% for the six months ended February 28, 2014, and the years ended August 31, 2013, 2012, 2011, 2010 and 2009, respectively. (e) Portfolio turnover is not annualized for periods of less than one year and does not include securities received or delivered from processing creations or redemptions. (f) Subsequent to August 31, 2011, a reclassification was required that resulted in a recharacterization of the distributions for the August 31, 2011 financial reporting period. This resulted in a $0.07 reclassification between distributions paid to shareholders from and in excess of net investment income and distributions paid to shareholders from return of capital. (g) Subsequent to August 31, 2012, a reclassification was required that resulted in a recharacterization of the distributions for the August 31, 2012 financial reporting period. This resulted in a less than $0.01 reclassification between distributions paid to shareholders from and in excess of net investment income and distributions paid to shareholders from return of capital. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 69 FINANCIAL HIGHLIGHTS continued February 28, 2014 RYJ Guggenheim Raymond James SB-1 Equity ETF Per share operating performance for a share outstanding throughout the period For the Six Months Ended February 28, 2014 (unaudited) For the Year Ended August 31, 2013 For the Year Ended August 31, 2012 For the Year Ended August 31, 2011 For the Year Ended August 31, 2010 For the Year Ended August 31, 2009 Net asset value, beginning of period $ Income from investment operations Net investment income (a) Net realized and unrealized gain (loss) ) Total from investment operations ) Distributions to common shareholders From net investment income ) ) ) — — — Return of capital — ) Total distributions ) ) ) — — ) Net asset value, end of period $ Market value, end of period $ Total return (b) Net asset value % -19.17 % Ratios and supplemental data Net assets, end of period (thousands) $ Ratio of net expenses to average net assets %(e) %(f) % % % %(d) Ratio of net investment income to average net assets %(e) % Portfolio turnover rate (c) 56 % 66 % 63 % 47 % 48 % % (a) Based on average shares outstanding during the period. (b) Total investment return is calculated assuming a purchase of a share at the beginning of the period and a sale on the last day of the period reported at net asset value (“NAV”). Dividends and distributions are assumed to be reinvested at NAV. Total investment return does not reflect brokerage commissions. Prior to September 4, 2008, total return based on net asset value assumed that all dividend distributions were reinvested at prices obtained by the Dividend Reinvestment Plan of Claymore/Raymond James SB-1 Equity Fund. A return calculated for a period of less than one year is not annualized. (c) Portfolio turnover is not annualized for periods of less than one year and does not include securities received or delivered from processing creations or redemptions. (d) The annualized expense ratio is capped at 0.75% from the date of the reorganization. This ratio includes expenses for the Claymore/Raymond James SB-1 Equity Fund for the period prior to the reorganization. (e) Annualized. (f) Expense ratio does not reflect fees and expenses incurred indirectly by the Fund as a result of its investment in shares of other business development companies. If these fees were included in the expense ratio, the expense ratio would increase by 0.08% for the year ended August 31, 2013. See notes to financial statements. 70 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT FINANCIAL HIGHLIGHTS continued February 28, 2014 CSD Guggenheim Spin-Off ETF Per share operating performance for a share outstanding throughout the period For the Six Months Ended February 28, 2014 (unaudited) For the Year Ended August 31, 2013 For the Year Ended August 31, 2012 For the Year Ended August 31, 2011 For the Year Ended August 31, 2010 For the Year Ended August 31, 2009 Net asset value, beginning of period $ Income from investment operations Net investment income (a) Net realized and unrealized gain (loss) ) Total from investment operations ) Distributions to shareholders From and in excess of net investment income ) Net asset value, end of period $ Market value, end of period $ Total return* (b) Net asset value % -23.14 % Ratios and supplemental data Net assets, end of period (thousands) $ Ratio of net expenses to average net assets * %(d) % Ratio of net investment income to average net assets * %(d) % Portfolio turnover rate (c) 44 % 32 % 77 % 2 % 46 % 89 % * If certain expenses had not been waived or reimbursed by the Investment Adviser, total return would have been lower and the ratios would have been as follows: Ratio of total expenses to average net assets %(d) % Ratio of net investment income (loss) to average net assets %(d) % % -0.22 % -0.52 % % (a) Based on average shares outstanding during the period. (b) Total investment return is calculated assuming a purchase of a share at the beginning of the period and a sale on the last day of the period reported at net asset value (“NAV”). Dividends and distributions are assumed to be reinvested at NAV. Total investment return does not reflect brokerage commissions. A return calculated for a period of less than one year is not annualized. (c) Portfolio turnover is not annualized for periods of less than one year and does not include securities received or delivered from processing creations or redemptions. (d) Annualized. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 71 FINANCIAL HIGHLIGHTS continued February 28, 2014 WMCR Wilshire Micro-Cap ETF Per share operating performance for a share outstanding throughout the period For the Six Months Ended February 28, 2014 (unaudited) For the Year Ended August 31, 2013 For the Year Ended August 31, 2012 For the Year Ended August 31, 2011 For the Year Ended August 31, 2010 For the Year Ended August 31, 2009 Net asset value, beginning of period $ Income from investment operations Net investment income (a) Net realized and unrealized gain (loss) ) Total from investment operations ) Distributions to shareholders From and in excess of net investment income ) Net asset value, end of period $ Market value, end of period $ Total return (b) Net asset value % %* -32.91 %* Ratios and supplemental data Net assets, end of period (thousands) $ Ratio of net expenses to average net assets (f) %(e) % % % %(c)* %(d)* Ratio of net investment income to average net assets %(e) % % % %(c)* %(d)* Portfolio turnover rate (g) 16 % 27 % 58 % 37 % % % * If certain expenses had not been waived or reimbursed by the Investment Adviser, total return would have been lower and the ratios would have been as follows: Ratio of total expenses to average net assets (f) N/A N/A N/A N/A %(c) % Ratio of net investment (loss) to average net assets N/A N/A N/A N/A -1.81 %(c) -0.28 % (a) Based on average shares outstanding during the period. (b) Total investment return is calculated assuming a purchase of a common share at the beginning of the period and a sale on the last day of the period reported net asset value (“NAV”). Dividends and distributions are assumed to be reinvested at NAV. Total investment return does not reflect brokerage commissions. A return calculated for a period of less than one year is not annualized. (c) The 0.65% expense cap ratio was replaced with a 0.50% unitary investment advisory fee on August 20, 2010. (d) Reflects an expense cap of 0.65%. (e) Annualized. (f) Expense ratio does not reflect fees and expenses incurred indirectly by the Fund as a result of its investments in the shares of other investment companies and business development companies. If these fees were included in the expense ratio, the net impact to the expense ratio would be approximately 0.03% for the six months ended February 28, 2014 and 0.03% 0.08%, 0.14%, 0.03% and 0.01% for the years ended August 31, 2013, 2012, 2011, 2010 and 2009, respectively. (g) Portfolio turnover is not annualized for periods of less than one year and does not include securities received or delivered from processing creations or redemptions. See notes to financial statements. 72 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT FINANCIAL HIGHLIGHTS continued February 28, 2014 WREI Wilshire US REIT ETF Per share operating performance for a share outstanding throughout the period For the Six Months Ended February 28, 2014 (unaudited) For the Year Ended August 31, 2013 For the Year Ended August 31, 2012 For the Year Ended August 31, 2011 For the Period March 9, 2010* through August 31, 2010 Net asset value, beginning of period $ Income from investment operations Net investment income(a) Net realized and unrealized gain (loss) ) Total from investment operations ) Distributions to shareholders From net investment income ) Capital gains ) Return of capital — — ) ) — Total distributions ) Net asset value, end of period $ Market value, end of period $ Total return (b) Net asset value % -0.30 % Ratios and supplemental data Net assets, end of period (thousands) $ Ratio of net expenses to average net assets %(c) % % % %(c) Ratio of net investment income to average net assets %(c) % % % %(c) Portfolio turnover rate(d) 4 % 12 % 13 % 12 % 5 % * Commencement of investment operations. (a) Based on average shares outstanding during the period. (b) Total investment return is calculated assuming a purchase of a share at the beginning of the period and a sale on the last day of the period reported at net asset value (“NAV”). Dividends and distributions are assumed to be reinvested at NAV. Total investment return does not reflect brokerage commissions. A return calculated for a period of less than one year is not annualized. (c) Annualized. (d) Portfolio turnover is not annualized for periods of less than one year and does not include securities received or delivered from processing creations or redemptions. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 73 NOTES TO FINANCIAL STATEMENTS (Unaudited) February 28, 2014 Note 1 – Organization: Claymore Exchange-Traded Fund Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), is an open-end, management investment company that was organized as a Delaware statutory trust on May 24, 2006. The following nine portfolios have a semiannual reporting period ended on February 28, 2014: Guggenheim BRIC ETF Guggenheim Defensive Equity ETF Guggenheim Insider Sentiment ETF Guggenheim Mid-Cap Core ETF Guggenheim Multi-Asset Income ETF Guggenheim Raymond James SB-1 Equity ETF Guggenheim Spin-Off ETF Wilshire Micro-Cap ETF Wilshire US REIT ETF Each portfolio represents a separate series of the Trust (each a “Fund” or collectively the “Funds”). Each Fund’s shares are listed and traded on the NYSE Arca, Inc. (“NYSE Arca”). The Funds’ market prices may differ to some degree from the net asset value (“NAV”) of the shares of each Fund. Unlike conventional mutual funds, each Fund issues and redeems shares on a continuous basis, at NAV, only in a large specified number of shares; each called a “Creation Unit.” Creation Units are issued and redeemed principally in-kind for securities included in the relevant index. Except when aggregated in Creation Units, shares are not individually redeemable securities of the Funds. The investment objective of each of the Funds is to correspond generally to the performance, before fees and expenses, of the following market indices: Fund Index Guggenheim BRIC ETF The BNY Mellon BRIC Select DR Index Guggenheim Defensive Equity ETF Sabrient Defensive Equity Index Guggenheim Insider Sentiment ETF Sabrient Insider Sentiment Index Guggenheim Mid-Cap Core ETF Zacks Mid-Cap Core Index Guggenheim Multi-Asset Income ETF Zacks Multi-Asset Income Index Guggenheim Raymond James SB-1 Equity ETF Raymond James SB-1 Equity Index Guggenheim Spin-Off ETF Beacon Spin-Off Index Wilshire Micro-Cap ETF Wilshire US Micro-Cap IndexSM Wilshire US REIT ETF Wilshire US Real Estate Investment Trust IndexSM Note 2 – Accounting Policies: The preparation of the financial statements in accordance with U.S. generally accepted accounting principles (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from these estimates. The following is a summary of the significant accounting policies followed by the Funds. (a) Valuation of Investments Securities listed on an exchange are valued at the last reported sale price on the principal exchange or on the principal over-the-counter market on which such securities are traded, as of the close of regular trading on the New York Stock Exchange (“NYSE”) on the day the securities are being valued or, if there are no sales, at the mean of the most recent bid and ask prices. Equity securities that are traded primarily on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. Debt securities are valued at the mean of the last available bid and ask prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security’s fair value. Short-term securities with maturities of 60 days or less at time of purchase are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees of the Trust (“Board of Trustees”). A valuation committee consisting of representatives from investment management, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Funds and convenes monthly, or more frequently as needed. The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, unchanged priced securities, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices. On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Board of Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value.” Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent 74 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT NOTES TO FINANCIAL STATEMENTS (Unaudited) continued February 28, 2014 of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Funds value Level 1 securities using readily available market quotations in active markets. The Funds value Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Funds value Level 2 equity securities using various observable market inputs as described above. The fair value estimates for the Level 3 securities are determined in accordance with the Trust’s valuation procedures. The valuation process involved for Level 3 measurements for the Funds is completed on a daily basis and is designed to subject the Level 3 valuations to an appropriate level of oversight and review. For Level 3 securities, the Funds utilize a pricing committee (the “Pricing Committee”), which is comprised of employees of Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Investment Adviser”) or its affiliates responsible for implementing the valuation procedures established by the Funds. Investment professionals prepare preliminary valuations based on their evaluation of financial data, company specific developments, market valuations of comparable companies, market information and other factors. These preliminary valuations are reviewed by the Pricing Committee with subsequent deliberations until an appropriate price is determined for the Level 3 security. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. The following represent the Funds’ investments carried on the Statement of Assets and Liabilities by caption and by level within the fair value hierarchy as of February 28, 2014: Wilshire Micro-Cap ETF Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Common Stocks: Basic Materials $ $
